
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$150,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December    , 2007,

by and among

GLOBALSTAR, INC.,
as Borrower,

the Lenders referred to herein,

and

THERMO FUNDING COMPANY LLC
as Administrative Agent and Lender

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1   SECTION 1.1   Definitions   1   SECTION 1.2   Other
Definitions and Provisions   21   SECTION 1.3   Accounting Terms   21   SECTION
1.4   UCC Terms   22   SECTION 1.5   Rounding   22   SECTION 1.6   References to
Agreement and Laws   22   SECTION 1.7   Times of Day   22
ARTICLE II REVOLVING CREDIT FACILITY
 
22   SECTION 2.1   Revolving Credit Loans   22   SECTION 2.2   [Intentionally
Omitted]   22   SECTION 2.3   Procedure for Advances of Revolving Credit Loans  
22   SECTION 2.4   Repayment and Prepayment of Revolving Credit Loans   23  
SECTION 2.5   Permanent Reduction of the Revolving Credit Commitment   24  
SECTION 2.6   Termination of Revolving Credit Facility   24
ARTICLE III LETTER OF CREDIT FACILITY
 
24   SECTION 3.1   Letters of Credit   24
ARTICLE IV TERM LOAN FACILITY
 
24   SECTION 4.1   Delayed Draw Term Loans   24   SECTION 4.2   Procedure for
Advance of Delayed Draw Term Loans   25   SECTION 4.3   Repayment of Term Loans
  25   SECTION 4.4   Prepayments of Term Loans   25   SECTION 4.5   Optional
Increase In Term Loan Commitment   28
ARTICLE V GENERAL LOAN PROVISIONS
 
30   SECTION 5.1   Interest   30   SECTION 5.2   Notice and Manner of Conversion
or Continuation of Loans   31   SECTION 5.3   Fees   32   SECTION 5.4   Manner
of Payment   32   SECTION 5.5   Evidence of Indebtedness   33   SECTION 5.6  
Adjustments   33   SECTION 5.7   Nature of Obligations of Lenders Regarding
Extensions of Credit; Assumption by the Administrative Agent   33   SECTION 5.8
  Changed Circumstances   34   SECTION 5.9   Indemnity   34   SECTION 5.10  
Increased Costs   35   SECTION 5.11   Taxes   36   SECTION 5.12   Mitigation
Obligations; Replacement of Lenders   37   SECTION 5.13   Security   38
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
38   SECTION 6.1   Closing   38   SECTION 6.2   Conditions to Closing and
Funding of the Initial Extensions of Credit   38   SECTION 6.3   Conditions to
the Delayed Draw Term Loan   42   SECTION 6.4   Conditions to All Extensions of
Credit   43
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
43   SECTION 7.1   Representations and Warranties   43


i

--------------------------------------------------------------------------------



  SECTION 7.2   Survival of Representations and Warranties, Etc   50
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
 
50   SECTION 8.1   Financial Statements and Projections   51   SECTION 8.2  
Officer's Compliance Certificate; Schedule of Covenant Capital Expenditures;
Changes to Business Plan, Financial Projections and Projected Current Capital
Expenditures   51   SECTION 8.3   Accountants' Certificate   52   SECTION 8.4  
Other Reports   52   SECTION 8.5   Notice of Litigation and Other Matters   53  
SECTION 8.6   Notices Concerning Communications Licenses   53   SECTION 8.7  
Accuracy of Information   54
ARTICLE IX AFFIRMATIVE COVENANTS
 
54   SECTION 9.1   Preservation of Corporate Existence and Related Matters   54
  SECTION 9.2   Maintenance of Property   54   SECTION 9.3   Insurance   54  
SECTION 9.4   Accounting Methods and Financial Records   55   SECTION 9.5  
Payment and Performance of Obligations   55   SECTION 9.6   Compliance With Laws
and Approvals   56   SECTION 9.7   Environmental Laws   56   SECTION 9.8  
Compliance with ERISA   56   SECTION 9.9   Compliance With Agreements   56  
SECTION 9.10   Visits and Inspections   56   SECTION 9.11   Additional
Subsidiaries; Real Property Collateral   57   SECTION 9.12   Hedging Agreement  
59   SECTION 9.13   [Intentionally Omitted]   59   SECTION 9.14   Use of
Proceeds   59   SECTION 9.15   [Intentionally Omitted]   59   SECTION 9.16  
[Intentionally Omitted]   59   SECTION 9.17   [Intentionally Omitted]   59  
SECTION 9.18   Further Assurances   59
ARTICLE X FINANCIAL COVENANTS
 
59   SECTION 10.1   [Intentionally Omitted]   59   SECTION 10.2   Maximum
Covenant Capital Expenditures   59   SECTION 10.3   Minimum Liquidity   60  
SECTION 10.4   [Intentionally Omitted.]   60   SECTION 10.5   Maximum
Consolidated Senior Secured Leverage Ratio   60
ARTICLE XI NEGATIVE COVENANTS
 
60   SECTION 11.1   Limitations on Indebtedness   60   SECTION 11.2  
Limitations on Liens   62   SECTION 11.3   Limitations on Loans, Advances,
Investments and Acquisitions   63   SECTION 11.4   Limitations on Mergers and
Liquidation   64   SECTION 11.5   Limitations on Asset Dispositions   65  
SECTION 11.6   Limitations on Dividends and Distributions   65   SECTION 11.7  
Limitations on Exchange and Issuance of Capital Stock   66   SECTION 11.8  
Transactions with Affiliates   66   SECTION 11.9   Certain Accounting Changes;
Organizational Documents   66   SECTION 11.10   Amendments; Payments and
Prepayments of Subordinated Indebtedness   66   SECTION 11.11   Restrictive
Agreements   67

ii

--------------------------------------------------------------------------------



  SECTION 11.12   Nature of Business   67   SECTION 11.13   Maximum Satellite
Vendor Obligations   67   SECTION 11.14   Impairment of Security Interests   67
ARTICLE XII DEFAULT AND REMEDIES
 
67   SECTION 12.1   Events of Default   67   SECTION 12.2   Remedies   70  
SECTION 12.3   Rights and Remedies Cumulative; Non-Waiver; etc   70   SECTION
12.4   Crediting of Payments and Proceeds   71   SECTION 12.5   Administrative
Agent May File Proofs of Claim   71
ARTICLE XIII THE ADMINISTRATIVE AGENT
 
72   SECTION 13.1   Appointment and Authority   72   SECTION 13.2   Rights as a
Lender   72   SECTION 13.3   Exculpatory Provisions   72   SECTION 13.4  
Reliance by the Administrative Agent   73   SECTION 13.5   Delegation of Duties
  73   SECTION 13.6   Resignation of Administrative Agent   73   SECTION 13.7  
Non-Reliance on Administrative Agent and Other Lenders   74   SECTION 13.8  
Collateral and Guaranty Matters   74
ARTICLE XIV MISCELLANEOUS
 
74   SECTION 14.1   Notices   74   SECTION 14.2   Amendments, Waivers and
Consents   75   SECTION 14.3   Expenses; Indemnity   77   SECTION 14.4   Right
of Set-off   78   SECTION 14.5   Governing Law   78   SECTION 14.6   Waiver of
Jury Trial   79   SECTION 14.7   Reversal of Payments   79   SECTION 14.8  
Injunctive Relief; Punitive Damages   79   SECTION 14.9   Accounting Matters  
80   SECTION 14.10   Successors and Assigns; Participations   80   SECTION 14.11
  Confidentiality   82   SECTION 14.12   Performance of Duties   83   SECTION
14.13   All Powers Coupled with Interest   83   SECTION 14.14   Survival of
Indemnities   83   SECTION 14.15   Titles and Captions   83   SECTION 14.16  
Severability of Provisions   83   SECTION 14.17   Counterparts   83   SECTION
14.18   Integration   83   SECTION 14.19   Term of Agreement   84   SECTION
14.20   Advice of Counsel, No Strict Construction   84   SECTION 14.21   USA
Patriot Act   84   SECTION 14.22   Inconsistencies with Other Documents;
Independent Effect of Covenants   84

iii

--------------------------------------------------------------------------------



EXHIBITS

Exhibit A-1   —   Form of Revolving Credit Note Exhibit A-2   —   Form of Term
Note Exhibit B   —   Form of Notice of Borrowing Exhibit C   —   Form of Notice
of Account Designation Exhibit D   —   Form of Notice of Prepayment Exhibit E  
—   Form of Notice of Conversion/Continuation Exhibit F   —   Form of Officer's
Compliance Certificate Exhibit G   —   Form of Assignment and Assumption
Exhibit H   —   Form of Guaranty Agreement Exhibit I   —   Form of Collateral
Agreement Exhibit J   —   Form of Reaffirmation Agreement

SCHEDULES

Schedule 7.1(a)   —   Jurisdictions of Organization and Qualification
Schedule 7.1(b)   —   Subsidiaries and Capitalization Schedule 7.1(i)   —  
ERISA Plans Schedule 7.1(l)   —   Material Contracts Schedule 7.1(m)   —   Labor
and Collective Bargaining Agreements Schedule 7.1(u)   —   Indebtedness and
Guaranty Obligations Schedule 7.1(v)   —   Litigation Schedule 7.1(w)   —  
Communication Licenses Schedule 7.1(x)   —   Satellites Schedule 11.2   —  
Existing Liens Schedule 11.3   —   Existing Loans, Advances and Investments
Schedule 11.3(b)   —   Investment Policy Schedule 11.8   —   Transactions with
Affiliates Schedule 11.8(v)   —   Incentive Plan

iv

--------------------------------------------------------------------------------



        SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December     ,
2007, by and among GLOBALSTAR, INC., a Delaware corporation (the "Borrower"),
the lenders who are or may become a party to this Agreement (collectively, the
"Lenders") and THERMO FUNDING COMPANY LLC, as Administrative Agent for the
Lenders.

STATEMENT OF PURPOSE

        Pursuant to the Amended and Restated Credit Agreement dated as of
August 16, 2006 (as previously amended, restated or modified, the "Existing
Facility") by and among the Borrower, the Lenders party thereto (the "Existing
Lenders") and Wachovia Investment Holdings, LLC as the administrative agent (the
"Prior Administrative Agent"), the Existing Lenders and the Prior Administrative
Agent agreed to extend certain credit facilities to the Borrower pursuant to the
terms thereof.

        As of the date hereof, all of the rights of the Existing Lenders and the
Prior Administrative Agent under the Existing Facility (except their rights
under Section 14.3 of the Existing Facility) have been assigned to, and all of
the obligations of the Existing Lenders and the Prior Administrative Agent under
the Existing Facility have been assumed by, Thermo Funding Company LLC.

        The Borrower has requested, and subject to the terms hereof, the Lenders
have agreed to amend and restate the Existing Facility to provide for the
modification of certain terms and conditions as set forth herein.

        The Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

        SECTION 1.1    Definitions.    The following terms when used in this
Agreement shall have the meanings assigned to them below:

        "Additional Term Loan" has the meaning assigned thereto in Section 4.5.

        "Additional Term Loan Effective Date" means the date, which shall be a
Business Day, on or before the Term Loan Maturity Date, but no earlier than
thirty (30) days after any Increase Notification Date, on which each of the
Increasing Term Lenders make Additional Term Loans to the Borrower pursuant to
Section 4.5.

        "Additional Term Loan Limit" means an amount equal to the sum of
(a) $250,000,000 plus (b) the aggregate amount of any permanent reductions in
the Delayed Draw Term Loan Commitment pursuant to Section 4.4(b)(i) or
Section 4.4(b)(ii)(A) plus (c) the aggregate amount of any mandatory prepayments
of the outstanding Delayed Draw Term Loan pursuant to Section 4.4(b)(i) or
Section 4.4(b)(ii)(B).

        "Adjusted Consolidated EBITDA" means, for any period, Consolidated
EBITDA for such period; provided that for purposes of calculating the
Consolidated Net Income component of Consolidated EBITDA, revenue attributable
to any Liberty Plan shall be deemed to be earned in equal monthly installments
over the term of such Liberty Plan, starting with the month in which such
Liberty Plan commences, regardless of when such revenue is deemed recognized
under GAAP.

        "Adjusted Consolidated EBITDA Reconciliation" means, for any period, a
reconciliation statement prepared by the Borrower in a form reasonably
acceptable to the Administrative Agent showing a reconciliation of (a) revenues
earned from Liberty Plans for such period, as determined

--------------------------------------------------------------------------------






in accordance with the definition of Adjusted Consolidated EBITDA to
(b) revenues recognized from Liberty Plans for such period, as determined in
accordance with GAAP.

        "Administrative Agent" means Thermo Funding Company LLC, in its capacity
as Administrative Agent hereunder, and any successor thereto appointed pursuant
to Section 13.6.

        "Administrative Agent's Office" means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to any Person, any other Person (other
than a Subsidiary of the Borrower) which directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, such first Person or any of its Subsidiaries. As used in this definition,
the term "control" means (a) the power to vote ten percent (10)% or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

        "Agreement" means this Second Amended and Restated Credit Agreement, as
further amended, restated, supplemented or otherwise modified from time to time.

        "Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

        "Applicable Margin" means (a) with respect to any Delayed Draw Term
Loan, 6.00% per annum for LIBOR Rate Loans and 5.00% per annum for Base Rate
Loans, (b) with respect to the commitment fee for the Delayed Draw Term Loan
Commitment, 2.00%, (c) with respect to the commitment fee for the Revolving
Credit Commitment, 0.50% and (d) with respect to any Revolving Credit Loan, the
corresponding percentages per annum as set forth below based on the Consolidated
Total Leverage Ratio:

 
   
  Revolving Credit Loans

--------------------------------------------------------------------------------

  Pricing
Level

--------------------------------------------------------------------------------

  Consolidated Total
Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
(LIBOR Rate Loans)

--------------------------------------------------------------------------------

  Applicable Margin
(Base Rate Loans)

--------------------------------------------------------------------------------

  I   Greater than or equal to 2.50 to 1.00   4.75 % 3.75 %
II
 
Greater than or equal to 1.50 to 1.00; but less than 2.50 to 1.00
 
4.50
%
3.50
%
III
 
Less than 1.50 to 1.00
 
4.25
%
3.25
%

The Applicable Margin for Revolving Credit Loans shall be determined and
adjusted quarterly on the date (each a "Calculation Date") ten (10) Business
Days after receipt by the Administrative Agent of the Officer's Compliance
Certificate pursuant to Section 8.2 for the most recently ended fiscal quarter
of the Borrower; provided that (a) the initial Applicable Margin shall be based
on the Consolidated Total Leverage Ratio shown in the Officer's Compliance
Certificate delivered on the Closing Date and calculated as of the last day of
the most recent fiscal quarter for which such information is readily available
until the first Calculation Date occurring after the Closing Date and
thereafter, the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date as set
forth in the Officer's Certificate for such

2

--------------------------------------------------------------------------------



Calculation Date; provided further that the Applicable Margin shall be adjusted
(as necessary) upon the delivery of each Financial Condition Certificate
required to be delivered pursuant to Section 6.3(c) and (b) if the Borrower
fails to provide the Officer's Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer's
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. Subject to the foregoing, the Applicable Margin for Revolving
Credit Loans shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Margin shall be applicable to
all Extensions of Credit (other than Term Loans) then existing or subsequently
made or issued.

        "Approved Fund" means any Person (other than a natural Person),
including, without limitation, any special purpose entity, that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business;
provided, that such Approved Fund must be administered, managed or underwritten
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

        "Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term "Asset
Disposition" shall not include any Equity Issuance or any Debt Issuance.

        "Assignment and Assumption" means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

        "Attributable Indebtedness" means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

        "Base Rate" means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

        "Base Rate Loan" means any Loan bearing interest at a rate based upon
the Base Rate as provided in Section 5.1(a).

        "Borrower" has the meaning assigned thereto in the introductory
paragraph hereto.

        "Business Day" means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Rate Loan,
any day that is a Business Day described in clause (a) and that is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

3

--------------------------------------------------------------------------------



        "Capital Asset" means, with respect to the Borrower and its
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the Borrower
and its Subsidiaries.

        "Capital Expenditures" means with respect to the Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.

        "Capital Lease" means any lease of any property by the Borrower or any
of its Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.

        "Capital Stock" means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

        "Change in Control" means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
shall obtain ownership or control in one or more series of transactions of more
than twenty-five percent (25)% of the Capital Stock or twenty-five (25)% of the
voting power of the Borrower entitled to vote in the election of members of the
board of directors of the Borrower; provided that such event shall not be a
Change in Control if the Permitted Holders then own or control more of the
Capital Stock or voting power of the Borrower than such Person or group, or
(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness in excess of $1,000,000 any "change in control" or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness obligating the Borrower to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein.

        "Change in Law" means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

        "Closing Date" means the date of this Agreement or such later Business
Day upon which each condition described in Section 6.2 shall be satisfied or
waived as provided in Section 14.2.

        "Code" means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.

        "Collateral" means the collateral security for the Obligations pledged
or granted pursuant to the Security Documents.

        "Collateral Agreement" means the collateral agreement dated as of the
Original Closing Date, executed by the Credit Parties in favor of the Prior
Administrative Agent for the benefit of itself and the Lenders, substantially in
the form of Exhibit I, as amended, restated, supplemented or otherwise modified
prior to the date hereof, as reaffirmed pursuant to the Reaffirmation Agreement
and as amended, restated, supplemented or modified from time to time hereafter.

        "Commitment Percentage" means, as to any Lender, such Lender's Revolving
Credit Commitment Percentage, Delayed Draw Term Loan Percentage or Term Loan
Percentage, as applicable.

4

--------------------------------------------------------------------------------



        "Communications Act" shall mean the Communications Act of 1934 (47
U.S.C. 151, et seq.), as amended.

        "Communications Licenses" shall mean (a) the licenses, permits,
authorizations or certificates to construct, own, operate or promote the
telecommunications business of the Borrower and its Subsidiaries (including,
without limitation, the launch and operation of Satellites) as granted by the
FCC, and all extensions, additions and renewals thereto or thereof, and (b) the
licenses, permits, authorizations or certificates which are necessary or
desirable to construct, own, operate or promote the telecommunications business
of the Borrower and its Subsidiaries (including, without limitation, the launch
and operation of Satellites) as granted by administrative law courts or any
other Governmental Authority, and all extensions, additions, and renewals
thereto and thereof.

        "Consolidated" means, when used with reference to financial statements
or financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

        "Consolidated EBITDA" means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income and franchise taxes, (ii) Consolidated
Interest Expense, and (iii) amortization, depreciation and other non-cash
charges (except to the extent that such non-cash charges are reserved for cash
charges to be taken in the future), (iv) extraordinary losses (other than from
discontinued operations) and any losses on foreign currency transactions, and
(v) Transaction Costs (provided that in no event shall the aggregate amount of
Transaction Costs relating to the negotiation of any Permitted Acquisitions or
Permitted Joint Ventures which are not consummated added back to Net Income
during any four (4) consecutive fiscal quarter period exceed $1,000,000) less
(c) interest income and any extraordinary gains and any gains on foreign
currency transactions. For purposes of this Agreement, Consolidated EBITDA shall
be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any Permitted Acquisitions and any Asset Dispositions closed during such period,
including, without limitation, adjustments reflecting any non-recurring costs
and any extraordinary expenses of any Permitted Acquisitions and any Asset
Dispositions closed during such period calculated on a basis consistent with
GAAP and Regulation S-X of the Securities Exchange Act of 1934, as amended, or
as approved by the Administrative Agent.

        "Consolidated Interest Expense" means, with respect to the Borrower and
its Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

        "Consolidated Net Income" means, with respect to the Borrower and its
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income (a) the net income (or loss) of any Person (other than a
Subsidiary which shall be subject to clause (c) below), in which the Borrower or
any of its Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid in cash to the Borrower or any of its
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of such Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person's assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
and (c) the net income (if positive) of any

5

--------------------------------------------------------------------------------






Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Borrower or any of its Subsidiaries of
such net income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute rule or
governmental regulation applicable to such Subsidiary.

        "Consolidated Senior Secured Indebtedness" means as of any date of
determination with respect to the Borrower and its Subsidiaries, on a
Consolidated basis without duplication, the sum of (a) the Obligations plus
(b) all other Indebtedness that ranks pari passu with the Obligations and is
secured by a Lien on assets of the Borrower or any Subsidiary thereof.

        "Consolidated Senior Secured Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness on such
date to (b) the sum of (i) Adjusted Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date and
(ii) the net proceeds received by the Company from any Equity Issuance or
capital contribution during such four (4) quarter period or within sixty
(60) days thereafter.

        "Consolidated Total Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Adjusted Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

        "Consolidated Total Indebtedness" means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries.

        "Covenant Capital Expenditures" means all Capital Expenditures other
than Excluded Capital Expenditures.

        "Credit Facility" means, collectively, the Revolving Credit Facility and
the Term Loan Facility.

        "Credit Parties" means, collectively, the Borrower and the Subsidiary
Guarantors.

        "Debt Issuance" shall mean the issuance of any Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries. The term "Debt Issuance" shall
not include any Equity Issuance or any Asset Disposition.

        "Debt Rating" means, as of any date of determination, the rating as
determined by either S&P or Moody's of the Borrower's senior secured long-term
debt.

        "Default" means any of the events specified in Section 12.1 which with
the passage of time, the giving of notice or any other condition, would
constitute an Event of Default.

        "Defaulting Lender" means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans or the Term Loan required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

        "Delayed Draw Funding Deadline" means August 15, 2009.

        "Delayed Draw Term Loan" means any term loan made, or to be made, to the
Borrower by the Lenders pursuant to Section 4.1, and all such term loans
collectively as the context requires, but shall not include any of the
Additional Term Loans made, or to be made, to the Borrower pursuant to
Section 4.5.

6

--------------------------------------------------------------------------------



        "Delayed Draw Term Loan Commitment" means (a) as to any applicable
Lender, the obligation of such Lender to make Delayed Draw Term Loans to the
account of the Borrower hereunder in an aggregate principal amount not to exceed
the applicable amount set forth opposite such Lender's name on the Register, as
such amount may be reduced or otherwise modified at any time or from time to
time pursuant to the terms hereof and (b) as to all applicable Lenders, the
aggregate commitment of all such Lenders to make Delayed Draw Term Loans
hereunder. The Delayed Draw Term Loan Commitment of all Lenders on the Closing
Date shall be $100,000,000.

        "Delayed Draw Term Loan Facility" means the term loan facility
established pursuant to Section 4.1 and the other applicable provisions of
Article IV.

        "Delayed Draw Term Loan Percentage" means, as to any Lender at any time,
the ratio of (a) the outstanding principal balance of the Delayed Draw Term
Loans held by such Lender to (b) the aggregate outstanding principal balance of
the Delayed Draw Term Loans held by all Lenders.

        "Disputes" means any dispute, claim or controversy arising out of,
connected with or relating to this Agreement or any other Loan Document, between
or among parties hereto and to the other Loan Documents.

        "Dollars" or "$" means, unless otherwise qualified, dollars in lawful
currency of the United States.

        "Domestic Subsidiary" means any Subsidiary organized under the laws of
any state of the United States or the District of Columbia, other than GCL
Licensee LLC.

        "Earth Station" shall mean any earth station (gateway) licensed for
operation by the FCC or by a Governmental Authority outside of the United States
that is owned and operated by the Borrower or any of its Subsidiaries.

        "Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless a Default or Event of
Default has occurred and is continuing, the Borrower (each such approval in
clause (i) or (ii) not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the
Borrower or any of the Borrower's Affiliates or Subsidiaries which is not also
an Affiliate of a Lender.

        "Employee Benefit Plan" means any employee benefit plan within the
meaning of Section 3(3) of ERISA which (a) is maintained by the Borrower or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained by the Borrower or any current or former ERISA Affiliate.

        "Environmental Claims" means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

7

--------------------------------------------------------------------------------





        "Environmental Laws" means any and all federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

        "Equity Issuance" means any issuance by the Borrower or any Subsidiary
to any Person which is not a Credit Party of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity. The term "Equity Issuance" shall not include any
Asset Disposition or any Debt Issuance.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
the rules and regulations thereunder, each as amended or modified from time to
time.

        "ERISA Affiliate" means any Person who together with any Credit Party is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.

        "Escrow Account" means the escrow account with Société Générale pursuant
to the Escrow Agreement.

        "Escrow Agreement" means the escrow agreement among the Borrower, Thales
Alenia Space (f/k/a Alcatel Alenia Space France) and Société Générale, S.A.
dated December 21, 2006.

        "Eurodollar Reserve Percentage" means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

        "Event of Default" means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.

        "Excess Cash Flow" means, for any period of determination, the sum of
the following determined on a Consolidated basis, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Adjusted Consolidated
EBITDA for such period minus (b) the sum of the following: (i) cash taxes and
Consolidated Interest Expense paid in cash for such period, (ii) all scheduled
principal payments made in respect of Indebtedness during such period, (iii) all
Covenant Capital Expenditures made during such period, (iv) (A) non-scheduled
principal payments with respect to the Term Loan Facility and (B) prepayments or
repayments of the Revolving Credit Loans to the extent in clause (B) that the
Revolving Credit Commitment is permanently reduced by an equal amount at the
time of such payment, (v) the cash portion of the purchase price and other
reasonable acquisition-related costs paid by the Borrower for Permitted
Acquisitions and (vi) Transaction Costs during such period (solely to the extent
added back to Net Income in the calculation of Adjusted Consolidated EBITDA).

        "Excluded Capital Expenditures" means Capital Expenditures funded
(a) with Net Cash Proceeds received in connection (i) with an Insurance and
Condemnation Event or an Asset Disposition and reinvested in accordance with
Section 4.4(b) or (ii) with an Equity Issuance, or (b) by the issuance of
Capital Stock of the Borrower to the seller (or an affiliate thereof) of the
related Capital Asset.

8

--------------------------------------------------------------------------------



        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 5.11(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 5.11(a).

        "Existing Facility" shall have the meaning assigned thereto in the
statement of purpose.

        "Existing Lenders" shall have the meaning assigned thereto in the
statement of purpose.

        "Extensions of Credit" means, as to any Lender at any time, (a) an
amount equal to the sum of (i) the aggregate principal amount of all Revolving
Credit Loans made by such Lender then outstanding and (ii) the aggregate
principal amount of the Term Loan made by such Lender then outstanding, or
(b) the making of any Loan by such Lender, as the context requires.

        "FCC" shall mean the Federal Communications Commission.

        "FDIC" means the Federal Deposit Insurance Corporation, or any successor
thereto.

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the most recent published rate.

        "Fiscal Year" means the fiscal year of the Borrower and its Subsidiaries
ending on December 31.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "Foreign Investment Limitation" means, as of any date of determination,
an amount equal to the sum of (a) $25,000,000 less (b) the aggregate amount of
Indebtedness permitted pursuant to Section 11.1(e)(iii) outstanding as of such
date of determination less (c) the aggregate amount of all investments in
Foreign Subsidiaries (valued as of the initial date of such investment without
regard to any subsequent changes in value thereof) made after the date of this
Agreement and prior to such date of determination pursuant to
Section 11.3(a)(ii)(B) less (d) the aggregate amount of all investments (valued
as of the initial date of such investment without regard to any subsequent
changes in value thereof) in Foreign Subsidiaries (or any entities that would
constitute Foreign Subsidiaries if the Borrower or one of its Subsidiaries owned
more than fifty percent (50)% of the outstanding Capital Stock of such entity)
made after the date of this Agreement and prior to such date of determination
pursuant to Section 11.3(c).

9

--------------------------------------------------------------------------------



        "Foreign Subsidiary" means any Subsidiary that is not a Domestic
Subsidiary.

        "GAAP" means generally accepted accounting principles, as recognized by
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board, consistently applied and maintained on a consistent
basis for the Borrower and its Subsidiaries throughout the period indicated and
(subject to Section 14.9) consistent with the prior financial practice of the
Borrower and its Subsidiaries.

        "Governmental Approvals" means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.

        "Governmental Authority" means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank, or the International Telecommunications Union).

        "Guaranty Agreement" means the unconditional guaranty agreement dated as
of the Original Closing Date, executed by the Subsidiary Guarantors in favor of
the Prior Administrative Agent for the ratable benefit of itself and the
Lenders, substantially in the form of Exhibit H, as amended, restated,
supplemented or otherwise modified prior to the date hereof, as reaffirmed
pursuant to the Reaffirmation Agreement and as amended, restated, supplemented
or modified from time to time hereafter.

        "Guaranty Obligation" means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed equal to the lesser of the stated or
determinable amount of the primary obligation or the maximum liability of the
Person giving the Guaranty Obligation.

        "Hazardous Materials" means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

10

--------------------------------------------------------------------------------



        "Hedging Agreement" means any agreement with respect to any Interest
Rate Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

        "Hedging Obligations" means all existing or future payment and other
obligations owing by the Borrower under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person approved by the
Administrative Agent.

        "Increase Notification" means the written notice by the Borrower of its
desire to increase the Term Loan Commitment pursuant to Section 4.5.

        "Increase Notification Date" means the date on which the Increase
Notification is received by the Administrative Agent.

        "Increasing Term Lenders" has the meaning assigned thereto in
Section 4.5(b).

        "Indebtedness" means, with respect to the Borrower and its Subsidiaries
at any date and without duplication, the sum of the following calculated in
accordance with GAAP:

        (a)   all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

        (b)   all obligations of the Borrower or any of its Subsidiaries to pay
the deferred purchase price of property or services, to the extent classified as
debt in accordance with GAAP (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except Satellite Vendor
Obligations and trade payables arising in the ordinary course of business not
more than ninety (90) days past due;

        (c)   the Attributable Indebtedness of the Borrower or any of its
Subsidiaries with respect to the obligations of the Borrower or such Subsidiary
in respect of Capital Leases and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

        (d)   all Indebtedness of any third party secured by a Lien on any asset
owned or being purchased by the Borrower or any of its Subsidiaries (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Borrower or any of its Subsidiaries or is limited in recourse;

        (e)   all Guaranty Obligations of the Borrower or any of its
Subsidiaries;

        (f)    all obligations, contingent or otherwise, of the Borrower or any
of its Subsidiaries relative to the face amount of letters of credit, whether or
not drawn, including, without limitation, any Reimbursement Obligation, and
banker's acceptances issued for the account of the Borrower or any of its
Subsidiaries;

        (g)   all obligations of the Borrower or any of its Subsidiaries to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
Capital Stock of such Person; and

        (h)   all Net Hedging Obligations.

        For all purposes hereof, the Indebtedness of the Borrower or any of its
Subsidiaries shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation, limited liability
company or the equivalent thereof under the laws of a foreign jurisdiction) in
which the Borrower or any of its Subsidiaries is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or any of its Subsidiaries.

11

--------------------------------------------------------------------------------



        "Indemnified Taxes" means Taxes and Other Taxes other than Excluded
Taxes.

        "Initial Delayed Draw Term Loan Funding Date" means a date selected by
the Borrower on or after the date on which each condition described in
Section 6.3 shall be satisfied or waived in accordance with Section 14.2;
provided that in no event shall the Initial Delayed Draw Term Loan Funding Date
occur (i) prior to January 2, 2008 or (ii) after the Delayed Draw Funding
Deadline.

        "Insurance and Condemnation Event" means the receipt by the Borrower or
any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property or assets.

        "Interest Period" has the meaning assigned thereto in Section 5.1(b).

        "Interest Rate Contract" means any interest rate swap agreement,
interest rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

        "ISP98" means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.

        "Lender" means each Person executing this Agreement as a Lender set
forth on the signature pages hereto and each Person that hereafter becomes a
party to this Agreement as a Lender pursuant to Section 14.10.

        "Lending Office" means, with respect to any Lender, the office of such
Lender maintaining such Lender's Extensions of Credit.

        "Letter of Credit" has the meaning assigned thereto in Section 3.1.

        "Liberty Plan" means any pricing plans (whether or not called a Liberty
Plan) that allows the subscriber to pre-pay for the service for the entire
duration of the contract. For purposes of this Agreement, each renewal,
extension, or increase in the pricing of an existing Liberty Plan will
constitute a new Liberty Plan.

        "LIBOR" means the rate of interest per annum determined on the basis of
the rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable Interest Period which appears on the Telerate
Page 3750 at approximately 11:00 a.m. (London time) two (2) Business Days prior
to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Telerate Page 3750, then "LIBOR" shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
to major banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.

        "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

    LIBOR Rate   =   LIBOR
----------------------------------------------
1.00 - Eurodollar Reserve Percentage

        "LIBOR Rate Loan" means any Loan bearing interest at a rate based upon
the LIBOR Rate as provided in Section 5.1(a).

12

--------------------------------------------------------------------------------



        "License Subsidiary" shall mean any single purpose Wholly-Owned
Subsidiary of the Borrower or of another Subsidiary of the Borrower, the sole
business and operations of which single purpose Subsidiary is to hold one or
more Communications Licenses.

        "Lien" means, with respect to any asset, any mortgage, leasehold
mortgage, lien, pledge, charge, security interest, hypothecation or encumbrance
of any kind in respect of such asset. For the purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any asset which it has acquired
or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease or other title retention agreement relating to
such asset.

        "Liquidity" means the sum of (a) unrestricted cash, cash equivalents and
marketable securities held by any of the Credit Parties plus (b) the cash
collateral pledged in connection with the Hedging Agreement with Wachovia Bank,
NA plus (c) the unused portion of the Revolving Credit Commitment or the Delayed
Draw Term Loan Commitment, calculated with the aggregate amount of all
outstanding Revolving Credit Loans and Delayed Draw Term Loans, as of any date
of determination constituting usage of the Revolving Credit Commitment or the
Delayed Draw Term Loan Commitment (up to a maximum amount under this clause (c)
of $5,000,000); provided that funds held in the Escrow Account will not qualify
as unrestricted cash, cash equivalents or marketable securities of the Credit
Parties for purposes of the calculation of Liquidity under this Agreement unless
such funds constitute Surplus Escrow Funds.

        "Loan Documents" means, collectively, this Agreement, each Note, the
Guaranty Agreement, the Security Documents and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any
Subsidiary thereof in connection with this Agreement or otherwise referred to
herein or contemplated hereby, all as may be amended, restated, supplemented or
otherwise modified from time to time.

        "Loans" means the collective reference to the Revolving Credit Loans and
the Term Loans and "Loan" means any of such Loans.

        "Material Adverse Effect" means, with respect to the Borrower or any of
its Subsidiaries, a material adverse effect on (a) the properties, business,
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole or (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party; provided, that
existing and future first-generation satellite constellation degradation or
failure issues and the effects thereof on the Borrower and its Subsidiaries,
taken individually or collectively, shall not constitute a Material Adverse
Effect.

        "Material Communications License" shall mean any Communications License,
the loss, revocation, modification, non-renewal, suspension or termination of
which, could be reasonably expected to have a Material Adverse Effect.

        "Material Contract" means (a) any contract or other agreement, written
or oral, of the Borrower or any of its Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $10,000,000 per annum, or
(b) any other contract or agreement, written or oral, of the Borrower or any of
its Subsidiaries the failure to comply with which could reasonably be expected
to have a Material Adverse Effect but excluding in either case any contract or
other agreement that the Borrower or such Subsidiary may terminate on less than
ninety (90) days notice without material liability

        "Mortgages" means the collective reference to each mortgage, deed of
trust or other real property security document, encumbering all real property
now or hereafter owned by the Borrower or any Subsidiary, in each case, in form
and substance reasonably satisfactory to the Administrative Agent and executed
by the Borrower or any Subsidiary in favor of the

13

--------------------------------------------------------------------------------






Administrative Agent, for the ratable benefit of itself and the Lenders, as any
such document may be amended, restated, supplemented or otherwise modified from
time to time.

        "Moody's" means Moody's Investors Service, Inc. and any successor
thereto.

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

        "Net Cash Proceeds" means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by the Borrower or any of its
Subsidiaries less the sum of (i) all income taxes and other taxes assessed by a
Governmental Authority as a result of such sale and any other commissions, fees
(including legal and accounting fees) and expenses and similar costs incurred in
connection therewith and (ii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) sold, which Indebtedness is required to be repaid in connection with
such sale, (b) with respect to any Equity Issuance or Debt Issuance, the gross
cash proceeds received by the Borrower or any of its Subsidiaries therefrom less
all legal, underwriting, placement agents and other commissions, discounts,
premiums, fees and expenses incurred in connection therewith and (c) with
respect to any Insurance and Condemnation Event, the gross cash proceeds
received by the Borrower or any of its Subsidiaries less the sum of (i) all fees
and expenses in connection therewith and (ii) the principal amount of, premium,
if any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) subject to such Insurance and Condemnation Event, which
Indebtedness is required to be repaid in connection therewith.

        "Net Hedging Obligations" means, as of any date, the Termination Value
of any such Hedging Agreement on such date.

        "New Term Lender" has the meaning assigned thereto in Section 4.5(b).

        "Notes" means the collective reference to the Revolving Credit Notes and
the Term Notes.

        "Notice of Account Designation" has the meaning assigned thereto in
Section 2.3(b).

        "Notice of Borrowing" has the meaning assigned thereto in
Section 2.3(a).

        "Notice of Conversion/Continuation" has the meaning assigned thereto in
Section 5.2.

        "Notice of Prepayment" has the meaning assigned thereto in
Section 2.4(d).

        "Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) all Hedging
Obligations and (c) all other fees and commissions (including attorneys' fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lenders or the Administrative Agent, in each case under any
Loan Document or otherwise, with respect to any Loan of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.

        "OFAC" means the U.S. Department of the Treasury's Office of Foreign
Assets Control.

        "Officer's Compliance Certificate" means a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form of
Exhibit F.

        "Operating Lease" means, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.

14

--------------------------------------------------------------------------------



        "Original Closing Date" means April 24, 2006.

        "Other Taxes" means all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

        "Participant" has the meaning assigned thereto in Section 14.10(d).

        "PBGC" means the Pension Benefit Guaranty Corporation or any successor
agency.

        "Pension Plan" means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code and which (a) is maintained by the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained by the Borrower or any of its current or former ERISA Affiliates.

        "Permitted Acquisition" means any investment by the Borrower, any
Subsidiary Guarantor or Globalstar Canada Satellite Co. in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements:

        (a)   no less than fifteen (15) days prior to the proposed closing date
(in the case where the Administrative Agent and the Required Lenders consent is
required hereunder) or after the closing date (in the case where no consent is
required) of such acquisition, the Borrower shall have delivered written notice
of such acquisition to the Administrative Agent and the Lenders, which notice
shall include the proposed closing date (or actual closing date, as applicable)
of such acquisition;

        (b)   the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors or equivalent governing body of the Person to be acquired;

        (c)   the Person or business to be acquired shall be in a substantially
similar line of business as the Borrower and its Subsidiaries pursuant to
Section 11.12;

        (d)   if such transaction is a merger or consolidation, the Borrower or
a Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

        (e)   the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;

        (f)    no Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition;

        (g)   the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders (such consent not to be
unreasonably withheld or delayed) prior to the consummation of such acquisition
if the Permitted Acquisition Consideration for all acquisitions (or series of
related acquisitions), together with all other acquisitions consummated during
the term of this Agreement exceeds $25,000,000 in the aggregate (excluding any
portion of such Permitted Acquisition Consideration consisting of Capital Stock
of the Borrower); and

        (h)   the Borrower shall provide such other documents and other
information as may be reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) in connection with the
acquisition.

15

--------------------------------------------------------------------------------







        "Permitted Acquisition Consideration" means the aggregate amount of the
purchase price (including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, or Capital
Stock of the Borrower, net of the applicable acquired company's cash (including
investments of the type described in Section 11.3(b)) balance as shown on its
most recent financial statements delivered in connection with the applicable
Permitted Acquisition) to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition.

        "Permitted Acquisition Documents" means with respect to any acquisition
proposed by the Borrower or any Subsidiary Guarantor, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

        "Permitted Holders" means (a) Thermo Capital Partners, LLC and (b) any
other entity controlled by or under common control with (i) Thermo Capital
Partners, LLC or (ii) James Monroe III, members of his immediate family and
entities owned by them or trusts for their benefit.

        "Permitted Joint Venture Investment" means any investment by the
Borrower, any Subsidiary Guarantor or Globalstar Canada Satellite Co. in joint
ventures and partnerships if each such investment meets all of the following
requirements:

        (a)   no less than fifteen (15) days prior to the proposed closing date
(in the case where the Administrative Agent and the Required Lenders consent is
required hereunder) or after the closing date (in the case where no consent is
required) of any such investment of more than $1,000,000, the Borrower shall
have delivered written notice of such acquisition to the Administrative Agent
and the Lenders, which notice shall include the proposed closing date (or actual
closing date, as applicable) of such investment;

        (b)   such joint venture or partnership shall be in a substantially
similar line of business as the Borrower and its Subsidiaries pursuant to
Section 11.12;

        (c)   the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11;

        (d)   no Event of Default shall have occurred and be continuing both
before and after giving effect to such investment;

        (e)   if such investment is as a general partner, such investment shall
be made by a Subsidiary that has no assets other than such investment; and in
any case, such investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole;

        (f)    the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
investment if the amount (including all cash and non-cash consideration paid by
or on behalf of the Borrower and its Subsidiaries in correction with such
investment) of such investment (or series of related acquisitions), together
with all other investments in joint ventures and partnerships

16

--------------------------------------------------------------------------------






consummated during the term of this Agreement, exceeds $30,000,000 in the
aggregate (excluding any portion of such Investment consisting of Capital Stock
of the Borrower).

        "Permitted Liens" means the Liens permitted pursuant to Section 11.2.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.

        "Prime Rate" means, at any time, the rate of interest per annum
published in The Wall Street Journal as the New York Prime Rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.

        "Prior Administrative Agent" shall have the meaning assigned thereto in
the statement of purpose.

        "Reaffirmation Agreement" means the Reaffirmation Agreement, of even
date herewith, among the Credit Parties and the Administrative Agent (for the
ratable benefit of itself and the Lenders), substantially in the form of
Exhibit J, as amended, restated, supplemented or otherwise modified from time to
time.

        "Register" has the meaning assigned thereto in Section 14.10(c).

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

        "Required Lenders" means, at any date, any combination of Lenders having
more than fifty percent (50%) of the sum of (a) the aggregate amount of the
Revolving Credit Commitment plus (b) the aggregate outstanding principal amount
of the Term Loan (provided that, solely for the purposes of this definition,
with respect to the Delayed Draw Term Loan, prior to the Delayed Draw Funding
Date, the aggregate amount of the Delayed Draw Term Loan Commitment shall be
deemed to be "outstanding"); provided that the Revolving Credit Commitment of,
Delayed Draw Term Loan Commitment of, and the portion of the Extensions of
Credit, as applicable, held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders."

        "Responsible Officer" means the chief executive officer, president,
chief financial officer, controller, treasurer or assistant treasurer of a
Credit Party or any other officer of a Credit Party reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

        "Revolving Credit Commitment" means (a) as to any Revolving Credit
Lender, the obligation of such Revolving Credit Lender to make Revolving Credit
Loans to the account of the Borrower hereunder in an aggregate principal amount
at any time outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender's name on the Register, as such amount may be reduced or
modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Revolving Credit Lenders, the aggregate commitment of all
Revolving Credit Lenders to make Revolving Credit Loans, as such amount may be
reduced at any time or from time to time pursuant to the terms hereof. The
Revolving Credit Commitment of all Revolving Credit Lenders on the Closing Date
shall be $50,000,000.

        "Revolving Credit Commitment Percentage" means, as to any Revolving
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

17

--------------------------------------------------------------------------------



        "Revolving Credit Facility" means the revolving credit facility
established pursuant to Article II.

        "Revolving Credit Lenders" means Lenders with a Revolving Credit
Commitment.

        "Revolving Credit Loan" means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

        "Revolving Credit Maturity Date" means the earliest to occur of
(a) December 31, 2012, (b) the date of termination of the entire Revolving
Credit Commitment by the Borrower pursuant to Section 2.5, or (c) the date of
termination of the Revolving Credit Commitment by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a).

        "Revolving Credit Note" means a promissory note made by the Borrower in
favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

        "Sanctioned Entity" shall mean (i) an agency of the government of,
(ii) an organization directly or indirectly controlled by, or (iii) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

        "Sanctioned Person" shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

        "Satellite" shall mean any single geostationary or non-geostationary
satellite, or group of substantially identical non-geostationary satellites,
owned by, leased to or for which a contract to purchase has been entered into
by, the Borrower or any of its Subsidiaries, whether such satellite is in the
process of manufacture, has been delivered for launch or is in orbit (whether or
not in operational service).

        "Satellite Agreement" means the agreement between the Borrower and
Thales Alenia Space (f/k/a Alcatel Alenia Space France) dated as of November 30,
2006.

        "Satellite Vendor Obligations" means the obligations of the Borrower or
any of its Subsidiaries to any Satellite or Satellite launch vendor or Affiliate
thereof for the procurement, construction, launch and insurance of all or part
of one or more Satellites or Satellite launches for such Satellites or a ground
or in orbit spare intended for future use or associated improvements to the
ground portion of the network of the Borrower and its Subsidiaries; provided
that such obligation (a) is not evidenced by any promissory note and (b) is not
secured by any Lien on any asset or property of the Borrower or any Subsidiary
thereof other than the asset or personal property which is the subject of such
obligation and/or the Escrow Account.

        "Second-Generation Satellites" means the low-earth orbit satellites to
be constructed by Thales Alenia Space.

        "Security Documents" means the collective reference to the Collateral
Agreement, the Mortgages, the Reaffirmation Agreement and each other agreement
or writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified prior to
the

18

--------------------------------------------------------------------------------






date hereof, as reaffirmed pursuant by the Reaffirmation Agreement and as
amended, restated, supplemented or modified from time to time hereafter.

        "Solvent" means, as to any Credit Party on a particular date, that any
such Person (a) has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage and is able to
pay its debts as they mature, (b) has assets having a value, both at fair
valuation and at present fair saleable value, greater than the amount required
to pay its probable liabilities (including contingencies), and (c) does not
believe that it will incur debts or liabilities beyond its ability to pay such
debts or liabilities as they mature.

        "Subordinated Indebtedness" means the collective reference to any
Indebtedness of the Borrower or any Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are reasonably satisfactory to the Administrative Agent.

        "Subsequent Escrow Deposit" means any deposit to the Escrow Account by
the Borrower other than the initial deposit on December 21, 2006.

        "Subsidiary" means as to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the outstanding Capital Stock having ordinary voting power to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
or the management is otherwise controlled by such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified, references to "Subsidiary" or "Subsidiaries" herein
shall refer to those of the Borrower.

        "Subsidiary Guarantors" means each direct or indirect Domestic
Subsidiary of the Borrower in existence on the Closing Date or which becomes a
party to a Guaranty Agreement pursuant to Section 9.11.

        "Super Majority Lenders" means, at any date, any combination of Lenders
having more than (a) sixty-six and two-thirds percent (662/3%) of the aggregate
amount of the Revolving Credit Commitment and (b) sixty-six and two-thirds
percent (662/3%) of the aggregate outstanding principal amount of the Term Loan
(provided that, solely for the purposes of this definition, with respect to the
Delayed Draw Term Loan, prior to the Delayed Draw Funding Date, the aggregate
amount of the Delayed Draw Term Loan Commitment shall be deemed to be
"outstanding"); provided that the Revolving Credit Commitment of, Delayed Draw
Term Loan Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Super Majority Lenders."

        "Surplus Escrow Funds" means funds held in the Escrow Account which are
available, pursuant to Section 2.1 of the Escrow Agreement, for disbursement to
Thales in accordance with the terms of Section 2.1 for the payment of
outstanding amounts which become due and payable by the Borrower under the
Satellite Agreement.

        "Synthetic Lease" means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease in accordance with GAAP.

        "Taxes" means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

19

--------------------------------------------------------------------------------



        "Term Loan" means all Delayed Draw Term Loans and all Additional Term
Loans.

        "Term Loan Lender Addition and Acknowledgement Agreement" shall have the
meaning assigned thereto in Section 4.5(d).

        "Term Loan Commitment" means (a) as to any applicable Lender, (i) such
Lender's Delayed Draw Term Loan Commitment or (ii) the obligation of such Lender
to make a portion of the Additional Term Loans to the Borrower hereunder on the
applicable Additional Term Loan Effective Date in an aggregate amount not to
exceed the applicable amount set forth opposite such Lender's name on the
Register, as such amount may be reduced or otherwise modified at any time as
from time to time pursuant to the terms hereof and (b) as to all applicable
Lenders, the aggregate commitment of all such Lenders to make the Delayed Draw
Term Loan and/or Additional Term Loan hereunder on the Delayed Draw Term Loan
Funding Date or the Additional Term Loan Effective Date, as applicable.

        "Term Loan Facility" means the term loan facility established pursuant
to Article IV.

        "Term Loan Maturity Date" means the first to occur of (a) December 31,
2012 or (b) the date of termination by the Administrative Agent on behalf of the
Lenders pursuant to Section 12.2(a). All Term Loan Commitments of the Lenders
shall automatically and immediately terminate on the Term Loan Maturity Date.

        "Term Loan Percentage" means, as to any Lender, the ratio of (a) the
outstanding principal balance of the Term Loan held by such Lender to (b) the
aggregate outstanding principal balance of the Term Loan held by all Lenders.

        "Term Note" means a promissory note made by the Borrower in favor of a
Lender evidencing the portion of the Term Loan made by such Lender,
substantially in the form of Exhibit A-3, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

        "Termination Event" means except for any such event or condition that
could not reasonably be expected to have a Material Adverse Effect: (a) a
"Reportable Event" described in Section 4043 of ERISA for which the notice
requirement has not been waived by the PBGC, or (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, or
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of the Borrower of any ERISA Affiliate from a Multiemployer Plan if
withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

        "Termination Value" means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the

20

--------------------------------------------------------------------------------






mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

        "Thales" means Thales Alenia Space, a company organized under the laws
of France.

        "Transaction Costs" means all transaction fees, charges and other
amounts related to this Credit Facility or any transaction which, if
consummated, would be a Permitted Acquisition or Permitted Joint Venture
Investment (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence fees or any other fees
and expenses in connection therewith), all such transaction fees as approved by
the Administrative Agent, such approval not to be unreasonably withheld.

        "UCC" means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.

        "Uniform Customs" means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.

        "United States" means the United States of America.

        "Wholly-Owned" means, with respect to a Subsidiary, that all of the
shares of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors' qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).

        SECTION 1.2    Other Definitions and Provisions.    With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words "include," "includes" and "including"
shall be deemed to be followed by the phrase "without limitation," (d) the word
"will" shall be construed to have the same meaning and effect as the word
"shall," (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (g) the words
"herein," "hereof" and "hereunder," and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term "documents" includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including"; the words
"to" and "until" each mean "to but excluding"; and the word "through" means "to
and including," and (l) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

        SECTION 1.3    Accounting Terms.    All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a

21

--------------------------------------------------------------------------------




manner consistent with that used in preparing the audited financial statements
required by Section 8.1(b), except as otherwise specifically prescribed herein.

        SECTION 1.4    UCC Terms.    Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term "UCC" refers, as of any date of determination, to the
UCC then in effect.

        SECTION 1.5    Rounding.    Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

        SECTION 1.6    References to Agreement and Laws.    Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

        SECTION 1.7    Times of Day.    Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

ARTICLE II

REVOLVING CREDIT FACILITY

        SECTION 2.1    Revolving Credit Loans.    Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans to the Borrower from time to time from the Closing
Date through, but not including, the Revolving Credit Maturity Date as requested
by the Borrower in accordance with the terms of Section 2.3; provided, that
(a) the aggregate principal amount of all outstanding Revolving Credit Loans
(after giving effect to any amount requested) shall not exceed the Revolving
Credit Commitment and (b) the principal amount of outstanding Revolving Credit
Loans from any Revolving Credit Lender to the Borrower shall not at any time
exceed such Revolving Credit Lender's Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender's Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

        SECTION 2.2    [Intentionally Omitted].    

        SECTION 2.3    Procedure for Advances of Revolving Credit Loans.    

        (a)    Requests for Borrowing.    The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a "Notice of Borrowing") not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans in an aggregate
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and (y) with respect to LIBOR Rate Loans in an aggregate principal
amount of $2,500,000 or a whole multiple of $1,000,000 in excess thereof,
(C) whether the Loans are to be LIBOR Rate Loans

22

--------------------------------------------------------------------------------




or Base Rate Loans, and (D) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.

        (b)    Disbursement of Revolving Credit Loans.    Not later than
1:00 p.m. on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender's Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C (a "Notice of Account
Designation") delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Revolving Credit Loan.

        SECTION 2.4    Repayment and Prepayment of Revolving Credit Loans.    

        (a)    Repayment on Maturity Date.    The Borrower hereby agrees to
repay the outstanding principal amount of all Revolving Credit Loans in full on
the Revolving Credit Maturity Date with all accrued but unpaid interest thereon.

        (b)    Mandatory Prepayments.    If at any time the outstanding
principal amount of all Revolving Credit Loans exceeds the Revolving Credit
Commitment (including, without limitation, as a result of any reduction in the
Revolving Credit Commitment pursuant to Section 4.4(b)(vi)), the Borrower agrees
to repay immediately, upon notice from the Administrative Agent, by payment to
the Administrative Agent for the account of the Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied to the principal
amount of outstanding Revolving Credit Loans.

        (c)    Excess Proceeds.    If at any time excess proceeds remain after
(i) the reduction of the Delayed Draw Term Loan Commitment pursuant to
Section 4.4(b)(i) or Section 4.4(b)(vi)(A), (ii) the prepayment of the Delayed
Draw Term Loan pursuant to Section 4.4(b)(i) or Section 4.4(b)(vi)(B), (iii) the
prepayment of any Additional Term Loan pursuant to Section 4.4(b)(vi)(C) and
(iii) the reduction of the Revolving Credit Commitment pursuant to
Section 4.4(b)(vi)(D), the Borrower agrees to repay immediately, upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Lenders, outstanding Revolving Credit Loans (if any) in an amount
equal to such Excess Proceeds (without any corresponding reduction in the
aggregate amount of the Revolving Credit Commitment).

        (d)    Optional Prepayments.    The Borrower may at any time and from
time to time prepay Revolving Credit Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form of Exhibit D (a "Notice of Prepayment") given not later than 11:00 a.m.
(i) on the same Business Day as the payment date for each Base Rate Loan and
(ii) at least three (3) Business Days before the payment date for each LIBOR
Rate Loan, specifying the date and amount of prepayment and whether the
prepayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans and $2,500,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans. A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day. Each such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

23

--------------------------------------------------------------------------------



        (e)    Limitation on Prepayment of LIBOR Rate Loans.    The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

        SECTION 2.5    Permanent Reduction of the Revolving Credit
Commitment.    

        (a)    Voluntary Reduction.    The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.

        (b)    Corresponding Payment.    Each permanent reduction permitted or
required pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans after such
reduction to the Revolving Credit Commitment as so reduced. Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and shall result in the termination of the
Revolving Credit Commitment and the Revolving Credit Facility. If the reduction
of the Revolving Credit Commitment requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.

        SECTION 2.6    Termination of Revolving Credit Facility.    The
Revolving Credit Facility shall terminate on the Revolving Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

        SECTION 3.1    Letters of Credit.    Notwithstanding anything to the
contrary herein, so long as no Default or Event of Default has occurred and is
continuing, Borrower may cash collaterialize up to $20,000,000 in letters of
credit (each a "Letter of Credit") or grant a bank issuing any Letter of Credit
security and guarantees on a pari passu basis with the security granted to the
Lenders under this Agreement.

ARTICLE IV

TERM LOAN FACILITY

        SECTION 4.1    Delayed Draw Term Loans.    Subject to the terms and
conditions of this Agreement, each Lender with a Delayed Draw Term Loan
Commitment severally agrees to make Delayed Draw Term Loans to the Borrower from
time to time on or after the Initial Delayed Draw Term Loan Funding Date as
requested by the Borrower in accordance with the terms of Section 4.2; provided,
that (a) the aggregate principal amount of all outstanding Delayed Draw Term
Loans (after giving effect to any amount requested) shall not exceed the Delayed
Draw Term Loan Commitment and (b) the principal amount of outstanding Delayed
Draw Term Loans from any Lender to the Borrower shall not at any time exceed
such Lender's Delayed Draw Term Loan Commitment.. If the Initial Delayed Draw
Term Loan Funding Date shall not have occurred on or prior to the Delayed Draw
Funding Deadline, the Delayed Draw Term Loan Commitment of each applicable
Lender shall terminate on the Delayed Draw Funding Deadline.

24

--------------------------------------------------------------------------------



        SECTION 4.2    Procedure for Advance of Delayed Draw Term Loans.    

        (a)    Requests for Borrowing.    The Borrower shall give the
Administrative Agent irrevocable Notice of Borrowing not later than 11:00 a.m.
on the Initial Delayed Draw Term Loan Funding Date or any subsequent day prior
to the Delayed Draw Funding Deadline questing that the Lenders make a Delayed
Draw Term Loan as a Base Rate Loan on such date (provided the Borrower may
request, no later than three (3) days prior to the Initial Delayed Draw Term
Loan Funding Date or any subsequent date of borrowing, that the Lender make a
Delayed Draw Term Loan as a LIBOR Rate Loan), specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be in an aggregate principal amount of $25,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the remaining undrawn
amount of the Delayed Draw Term Loan Commitment, (C) whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans, and (D) in the case of a LIBOR Rate Loan,
the duration of the Interest Period applicable thereto. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day.
Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.

        (b)    Disbursement of Revolving Credit Loans.    Not later than
1:00 p.m. on the Delayed Draw Term Loan Funding Date each applicable Lender will
make available to the Administrative Agent for the account of the Borrower, at
the Administrative Agent's Office in immediately available funds, the amount of
such Delayed Draw Term Loan to be made by such Lender on such borrowing date.
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of a Delayed Draw Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

        SECTION 4.3    Repayment of Term Loans.    

        (a)    Delayed Draw Term Loans.    The Borrower hereby agrees to repay
the outstanding principal amount of all Delayed Draw Term Loans with all accrued
but unpaid interest thereon in full on the Term Loan Maturity Date.

        (b)    Additional Term Loans.    The Borrower shall repay the aggregate
outstanding principal amount of the Additional Term Loans (if any) in
consecutive quarterly installments on the last Business Day of each of March,
June, September and December commencing with the first full calendar quarter
ending after the Additional Term Loan Effective Date, in the following amounts
(which amounts shall be calculated on the Additional Term Loan Effective Date):
(i) as of any fiscal quarter end prior to the fiscal quarter ending March 31,
2012, an amount equal to one quarter of one percent (0.250%) of the original
principal amount of the Additional Term Loans and (ii) as of any fiscal quarter
ending on or after March 31, 2012, equal ratable amounts for each remaining
fiscal quarter to the Term Loan Maturity Date in an aggregate amount equal to
the sum of (X) the original amount of the Additional Term Loans less (Y) the
aggregate amount of all scheduled amortization payments made with respect to the
Additional Term Loans (determined as of the Additional Term Loan Effective Date)
prior to March 31, 2012 as provided in clause (i) of this Section 4.3(c);
provided that such amounts of individual installments may be adjusted pursuant
to Section 4.4. If not sooner paid, the Additional Term Loans shall be paid in
full, together with accrued interest thereon, on the Term Loan Maturity Date.

        SECTION 4.4    Prepayments of Term Loans.    

        (a)    Optional Prepayments; Reductions of the Delayed Draw Term Loan
Commitment.    

        (i)    The Borrower shall have the right at any time and from time to
time, without premium or penalty, to prepay the Term Loan, in whole or in part,
upon delivery to the Administrative Agent of a Notice of Prepayment not later
than 11:00 a.m. (A) on the same Business Day as the prepayment of each Base Rate
Loan and (B) at least three (3) Business Days before the prepayment of each
LIBOR Rate Loan, specifying the date and amount of repayment and whether

25

--------------------------------------------------------------------------------



the repayment is of LIBOR Rate Loans or Base Rate Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loan hereunder shall be in an aggregate
principal amount of at least $1,000,000 or any whole multiple of $500,000 in
excess thereof and shall be applied, first to reduce the outstanding Delayed
Draw Term Loans and second to reduce on a pro rata basis, the remaining
scheduled principal installments of the Additional Term Loans (if any) pursuant
to Section 4.3. Each repayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Prepayment.

        (ii)   The Borrower shall have the right at any time and from time to
time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to reduce permanently, without premium or penalty, (A) the
entire Delayed Draw Term Loan Commitment at any time or (B) portions of the
Delayed Draw Term Loan Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Delayed Draw Term Loan Commitment pursuant to this
Section 4.4(a)(ii) shall be applied to the Delayed Draw Term Loan Commitment of
each Lender with a Delayed Draw Term Loan Commitment according to its Delayed
Draw Term Loan Commitment Percentage. All commitment fees accrued until the
effective date of any such reduction of the Delayed Draw Term Loan Commitment
shall be paid on the effective date of such reduction.

        (b)    Mandatory Prepayments; Commitment Reductions.    

        (i)    Equity Issuances.    The Borrower shall prepay the Delayed Draw
Term Loans (or, if applicable, the Delayed Draw Term Loan Commitment shall be
permanently reduced) in an amount equal to fifty percent (50%) of the aggregate
Net Cash Proceeds in excess of $200,000,000 from one or a series of Equity
Issuances by the Borrower or any of its Subsidiaries other than the exercise
price on stock options issued as part of employee compensation. Such prepayment
(or commitment reduction, as applicable) shall be made within three (3) Business
Days after the date of receipt of the Net Cash Proceeds of any such transaction.
Upon the occurrence of any Equity Issuance (other than any exercise of any stock
option), the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify each Lender with a Delayed Draw Term Loan Commitment.
Each prepayment (or commitment reduction, as applicable) under this clause (i)
of this Section 4.4(b) shall be applied as follows: (A) first, if such
prepayment occurs prior to the Initial Delayed Draw Term Loan Funding Date, to
permanently reduce the unfunded Delayed Draw Term Loan Commitment, (B) second,
if such prepayment occurs on or after the Initial Delayed Draw Term Loan Funding
Date, to reduce the outstanding Delayed Draw Term Loans, and (C) third to the
extent of any further excess, to repay outstanding Revolving Credit Loans
(without any corresponding permanent reduction of the Revolving Credit
Commitment) pursuant to Section 2.4(c). Amounts prepaid under the Delayed Draw
Term Loans pursuant to this clause (i) of this Section 4.4 (b) may not be
reborrowed. Each prepayment of the Delayed Draw Term Loans pursuant to this
clause (i) of this Section 4.4(b) shall be accompanied by any amount required to
be paid pursuant to Section 5.9. Notwithstanding the foregoing, regardless of
whether there are amounts outstanding under the Revolving Credit Facility, each
Lender having a Delayed Draw Term Loan Commitment or outstanding Delayed Draw
Term Loan shall have the right to refuse its pro rata share (based on its
respective Commitment Percentage) of any such mandatory prepayment pursuant to
this clause (i) of this Section 4.4(b) at which time the remaining amount shall
be applied to repay outstanding Revolving Credit Loans (without any
corresponding permanent reduction of the Revolving Credit Commitment) pursuant
to Section 2.4(c). Any amounts remaining after such repayment (if any) may be
retained by the Borrower.

26

--------------------------------------------------------------------------------



        (ii)    Asset Dispositions.    The Borrower shall prepay the Loans (or,
as applicable, the Delayed Draw Term Loan Commitment and/or the Revolving Credit
Commitment shall be permanently reduced) in the manner and to the extent set
forth in clause (vi) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Asset Disposition by the Borrower or any of
its Subsidiaries. Such prepayments (or commitment reductions, as applicable)
shall be made within three (3) Business Days after receipt of the Net Cash
Proceeds of any such transaction by the Borrower or any of its Subsidiaries;
provided that, so long as no Default or Event of Default has occurred and is
continuing, no prepayments or commitment reductions shall be required hereunder
(A) in connection with such Asset Dispositions yielding less than $500,000 in
Net Cash Proceeds or (B) with respect to any such Net Cash Proceeds which are
(1) reinvested within one year after receipt of such Net Cash Proceeds by such
Person in replacement assets (useful to the business of the Borrower and its
Subsidiaries as conducted in accordance with Section 11.12) or (2) committed (as
evidenced by a contractual agreement for the purchase or acquisition of assets)
within one year after receipt of such Net Cash Proceeds by such Person to be
reinvested in the procurement or launch of a Satellite or Satellites acquired or
planned to be acquired pursuant to the then current business plan of the
Borrower.

        (iii)    Insurance and Condemnation Events.    The Borrower shall prepay
the Loans (or, as applicable, the Delayed Draw Term Loan Commitment and/or the
Revolving Credit Commitment shall be permanently reduced) in the manner and to
the extent set forth in clause (vi) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event and other extraordinary recoveries by the Borrower or any of
its Subsidiaries. Such prepayments (or commitment reductions, as applicable)
shall be made within three (3) Business Days after receipt of Net Cash Proceeds
of any such transaction by the Borrower or any of its Subsidiaries; provided
that, so long as no Default or Event of Default has occurred and is continuing,
no prepayments or commitment reductions shall be required hereunder (A) in
connection with such Insurance and Condemnation Event yielding less than
$500,000 in Net Cash Proceeds or (B) with respect to any such Net Cash Proceeds
which are (1) reinvested within one year after receipt of such Net Cash Proceeds
by such Person in replacement assets (useful to the business of the Borrower and
its Subsidiaries as conducted in accordance with Section 11.12) or (2) committed
(as evidenced by a contractual agreement for the purchase or acquisition of
assets) within one year after receipt of such Net Cash Proceeds by such Credit
Party to be reinvested in the procurement or launch of a Satellite or Satellites
acquired or planned to be acquired to the then current business plan of the
Borrower.

        (iv)    Excess Cash Flow.    No later than one-hundred (100) days after
the end of any Fiscal Year (commencing with the Fiscal Year ending December 31,
2010), the Borrower shall make mandatory principal prepayments of the Loans (or,
as applicable, the Delayed Draw Term Loan Commitment shall be permanently
reduced) in the manner and to the extent set forth in clause (vi) below in an
amount equal to (A) seventy-five percent (75%) of Excess Cash Flow when the
Consolidated Total Leverage Ratio as of the end of such Fiscal Year equals or
exceeds 3.00 to 1.00, (B) fifty percent (50%) of Excess Cash Flow when the
Consolidated Total Leverage Ratio as of the end of such Fiscal Year is less than
3.00 to 1.00, but greater than or equal to 2.00 to 1.00, and (C) zero percent
(0%) of Excess Cash Flow when the Consolidated Total Leverage Ratio as of the
end of such Fiscal Year is less than 2.00 to 1.00.

        (v)    Notice; Manner of Payment.    Upon the occurrence of any event
triggering the prepayment requirement under clauses (ii) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment (or commitment reductions,
as applicable) under this Section shall be applied as follows: (A) first, if
such prepayment occurs prior to the Initial Delayed Draw Term Loan Funding Date,
to

27

--------------------------------------------------------------------------------






permanently reduce the unfunded Delayed Draw Term Loan Commitment, (B) second,
if such prepayment occurs on or after the Initial Delayed Draw Term Loan Funding
Date, to reduce on a pro rata basis the Delayed Draw Term Loans pursuant to
Section 4.3, (C) third, to the extent of any excess, to reduce on a pro rata
basis the remaining scheduled principal installments of the Additional Term
Loans (if any) pursuant to Section 4.3, (D) fourth, to the extent of any further
excess (excluding any prepayment required pursuant to Section 4.4(b)(iv), in
which case, this clause (D) shall be skipped and the amount of such required
prepayment shall constitute an excess amount subject to application in
accordance with the following clause (E)), to permanently reduce the Revolving
Credit Commitment until the Revolving Credit Commitment has been reduced to
$25,000,000 and (E) fifth, to the extent of any further excess, to repay
outstanding Revolving Credit Loans (without any corresponding permanent
reduction of the Revolving Credit Commitment), pursuant to Section 2.4(c).
Amounts prepaid under the Term Loan pursuant to this Section may not be
reborrowed. Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9.

        (vi)    Refusal of Payments.    Notwithstanding the foregoing,
regardless of whether there are amounts outstanding under the Revolving Credit
Facility, each Lender having a Term Loan Commitment or outstanding Term Loans
shall have the right to refuse its pro rata share (based on its respective
Commitment Percentage) of any such mandatory prepayment at which time the
remaining amount shall be applied to the next tranche of the Credit Facility
entitled to such mandatory prepayment in accordance with the preceding
clause (vi). Any amounts remaining after such repayment or commitment reduction
(if any) may be retained by the Borrower.

        SECTION 4.5    Optional Increase In Term Loan Commitment.    

        (a)   Subject to the conditions set forth below, the Borrower shall have
the option, exercisable on no more than three (3) occasions following the
Closing Date until the Term Loan Maturity Date, to incur additional indebtedness
under this Agreement in the form of an increase of the Term Loan Commitment by a
principal amount of up to (i) the Additional Term Loan Limit less (ii) the
aggregate principal amount of any prior increase to the Term Loan Commitment
made pursuant to this Section. In the event the Borrower desires to exercise the
above-described option, the Borrower shall deliver to the Administrative Agent
an Increase Notification pursuant to which the Borrower may request that
additional Term Loans be made on the Additional Term Loan Effective Date
pursuant to such increase in the Term Loan Commitment (each such additional Term
Loan, an "Additional Term Loan", and collectively, the "Additional Term Loans").

        (b)   Each Additional Term Loan shall be obtained from existing Lenders
or from other banks, financial institutions or investment funds that qualify as
Eligible Assignees, in each case in accordance with this Section. Participation
in any Additional Term Loan shall be offered first to each of the existing
Lenders; provided that no Lender shall have any obligation to provide any
portion of such Additional Term Loans. If the amount of the Additional Term
Loans requested by the Borrower shall exceed the commitments which the existing
Lenders are willing to provide with respect to such Additional Term Loans, then
the Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Lenders for the portion of such Additional Term Loans not committed to by
existing Lenders (each such other bank, financial institution or investment
fund, a "New Term Lender" and collectively with the existing Lenders providing
increased Term Loan Commitments, the "Increasing Term Lenders"). The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Agreement or any other Loan Document as may be necessary to
incorporate the terms of any Additional Term Loan herein or therein; provided
that such amendment shall not modify this Agreement or any other Loan Document
in any manner materially adverse to any Lender and shall otherwise be in
accordance with Section 14.2.

28

--------------------------------------------------------------------------------



        (c)   The following terms and conditions shall apply to each Additional
Term Loan: (i) the Additional Term Loans made under this Section shall
constitute Obligations of the Borrower and shall be secured and guaranteed with
the other Extensions of Credit on a pari passu basis; (ii) any New Term Lender
making Additional Term Loans shall be entitled to the same voting rights as the
existing Lenders under the Term Loan Facility; (iii) the Borrower shall, upon
the request of any Increasing Term Lender, execute such Term Loan Notes as are
necessary to reflect such Increasing Term Lender's Additional Term Loans;
(iv) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer's Compliance Certificate in form and substance satisfactory
to the Administrative Agent, demonstrating that, after giving effect to any such
Additional Term Loan, the Borrower will be in pro forma compliance with the
financial covenants set forth in Section 10.2, Section 10.3, and Section 10.5;
(v) no Default or Event of Default shall have occurred and be continuing
hereunder as of the Additional Term Loan Effective Date or after giving effect
to the making of any such Additional Term Loans; (vi) the representations and
warranties contained in Article VII and in the other Loan Documents shall be
true and correct on and as of the Additional Term Loan Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct as of such particular
date); (vii) the amount of such increase in the Term Loan Commitment and any
Additional Term Loans obtained thereunder shall not be less than a minimum
principal amount of $10,000,000, or any whole multiple of $5,000,000 in excess
thereof, or if less, the maximum amount permitted pursuant to clause (a) above;
(viii) the Borrower and each Increasing Term Lender shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, a
Term Loan Lender Addition and Acknowledgement Agreement; and (ix) the
Administrative Agent shall have received any documents or information, including
any joinder agreements, resolutions, certificates and legal opinions in
connection with such increase in the Term Loan Commitment as it may reasonably
request.

        (d)   Upon the execution, delivery, acceptance and recording of a
written agreement (i) executed by the Borrower and each Increasing Term Lender
and (ii) acknowledged by the Administrative Agent and each Subsidiary Guarantor,
in form and substance satisfactory to the Administrative Agent (a "Term Loan
Lender Addition and Acknowledgement Agreement"), from and after the applicable
Additional Term Loan Effective Date, each Increasing Term Lender shall have a
Term Loan Commitment as set forth in the Register and all the rights and
obligations of a Lender with such a Term Loan Commitment hereunder. The
Increasing Term Lenders shall make the Additional Term Loans to the Borrower on
the Additional Term Loan Effective Date in an amount equal to each such
Increasing Term Lender's commitment in respect of Additional Term Loans as
agreed upon pursuant to subsection (b) above.

        (e)   The Administrative Agent shall maintain a copy of each Term Loan
Lender Addition and Acknowledgment Agreement delivered to it in accordance with
Section 14.10(d).

        (f)    Within five (5) Business Days after receipt of notice, the
Borrower shall execute and deliver to the Administrative Agent, in exchange for
any surrendered Term Loan Note or Term Loan Notes of any existing Lender or with
respect to any New Term Lender, a new Term Loan Note or Term Loan Notes to the
order of the applicable Lenders in amounts equal to the Term Loan Commitment of
such Lenders as set forth in the Register. Such new Term Loan Note or Term Loan
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such Term Loan Commitments, shall be dated as of the Additional Term
Loan Effective Date and shall otherwise be in substantially the form of the
existing Term Loan Notes. Each surrendered Term Loan Note and/or Term Loan Notes
shall be canceled and returned to the Borrower.

        (g)   The Applicable Margin and pricing grid, if applicable, for the
Additional Term Loans shall be determined on the applicable Additional Term Loan
Effective Date; provided that if the all-in-yield, after giving effect to any
offering of such proposed Additional Term Loan at a discount from par or

29

--------------------------------------------------------------------------------




any fees paid to the Lenders in connection with such proposed Additional Term
Loan (the "All-in-Yield"), exceeds the all-in-yield (as reasonably determined by
the Administrative Agent) with respect to the Delayed Draw Term Loans or any
existing Additional Term Loan by more than 0.25%, then the Applicable Margin or
fees payable by the Borrowers with respect to the Delayed Draw Term Loans and/or
such existing Additional Term Loan shall be increased to the extent necessary to
cause the All-in-Yield with respect to the Delayed Draw Term Loan and/or such
existing Additional Term Loans to be no more than 0.25% less than the
All-in-Yield with respect to the proposed Additional Term Loan (the amount of
such increase to be determined by the Administrative Agent, in accordance with
the foregoing, as of the applicable Additional Term Loan Effective Date).

ARTICLE V

GENERAL LOAN PROVISIONS

        SECTION 5.1    Interest.    

        (a)    Interest Rate Options.    Subject to the provisions of this
Section, at the election of the Borrower, Revolving Credit Loans and the Term
Loan shall bear interest at (i) the Base Rate plus the Applicable Margin or
(ii) the LIBOR Rate plus the Applicable Margin. The Borrower shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

        (b)    Interest Periods.    In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an "Interest Period") to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), or six (6) months; provided that:

        (i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

        (ii)   if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

        (iii)  any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

        (iv)  no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date, as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and

        (v)   there shall be no more than eight (8) Interest Periods in effect
at any time.

        (c)    Default Rate.    Subject to Section 12.3, (i) immediately upon
the occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (j) or (k), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, (B) all outstanding

30

--------------------------------------------------------------------------------



LIBOR Rate Loans shall bear interest at a rate per annum of two percent (2%) in
excess of the rate then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans, and (C) all outstanding
Base Rate Loans and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

        (d)    Interest Payment and Computation.    Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing December 31, 2007; and interest on each LIBOR Rate
Loan shall be due and payable in arrears on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on LIBOR Rate Loans and all fees payable hereunder shall be computed on
the basis of a 360-day year and assessed for the actual number of days elapsed
and interest on Base Rate Loans shall be computed on the basis of a 365/366-day
year and assessed for the actual number of days elapsed.

        (e)    Maximum Rate.    In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent's option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

        SECTION 5.2    Notice and Manner of Conversion or Continuation of
Loans.    Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a "Notice of Conversion/Continuation")
not later than 11:00 a.m. three (3) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.

31

--------------------------------------------------------------------------------



        SECTION 5.3    Fees.    

        (a)    Revolving Credit Facility Commitment Fee.    Commencing on the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
account of the Revolving Credit Lenders, a non-refundable commitment fee at a
rate per annum equal to the Applicable Margin on the daily unused portion of the
Revolving Credit Commitment. The commitment fee shall be payable in arrears on
the last Business Day of each calendar quarter during the term of this Agreement
commencing December 31, 2007 and ending on the Revolving Credit Maturity Date.
Such commitment fee shall be distributed by the Administrative Agent to the
Revolving Credit Lenders pro rata in accordance with the Lenders' respective
Revolving Credit Commitment Percentages.

        (b)    Delayed Draw Term Loan Commitment Fee.    Commencing on the
Closing Date, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders with a Delayed Draw Term Loan Commitment, a
non-refundable commitment fee at a rate per annum equal to the Applicable Margin
on the average daily unused portion of the Delayed Draw Term Loan Commitment.
The commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the period commencing on the Closing Date and ending on
the earlier to occur of (A) the Initial Delayed Draw Term Loan Funding Date and
(B) the Delayed Draw Funding Deadline. Such commitment fee shall be distributed
by the Administrative Agent to the Lenders with a Delayed Draw Term Loan
Commitment pro rata in accordance with such Lenders' respective Delayed Draw
Term Loan Percentages.

        SECTION 5.4    Manner of Payment.    Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent's Office for the account of the applicable Lenders (other
than as set forth below) pro rata in accordance with their respective applicable
Commitment Percentages, (except as specified below), in Dollars, in immediately
available funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with such Lender's applicable
Commitment Percentage, (except as specified below) and shall wire advice of the
amount of such credit to each Lender. Each payment to the Administrative Agent
of Administrative Agent's fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
5.10, 5.11 or 14.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 5.1(b)(ii) if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

32

--------------------------------------------------------------------------------



        SECTION 5.5    Evidence of Indebtedness; Extensions of Credit.    The
Extensions of Credit made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extensions of Credit made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note and/or Term Note, as
applicable, which shall evidence such Lender's Revolving Credit Loans and/or
Term Loan, as applicable, in addition to such accounts or records. Each Lender
may attach schedules to its Notes and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

        SECTION 5.6    Adjustments.    If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

        (a)   if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

        (b)   the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

        SECTION 5.7    Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.    The obligations of the
Lenders under this Agreement to make the Loans are several and are not joint or
joint and several. Unless the Administrative Agent shall have received notice
from a Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender's ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Sections 2.3(b) and 4.2, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the

33

--------------------------------------------------------------------------------




product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate during such
period as determined by the Administrative Agent, times (c) a fraction the
numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to the Administrative Agent and the denominator of which is 360. A
certificate of the Administrative Agent with respect to any amounts owing under
this Section shall be conclusive, absent manifest error. If such Lender's
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

        SECTION 5.8    Changed Circumstances.    

        (a)    Circumstances Affecting LIBOR Rate Availability.    If with
respect to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being quoted via the
Telerate Page 3750 or offered to major banks in the London interbank market for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

        (b)    Laws Affecting LIBOR Rate Availability.    If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.

        SECTION 5.9    Indemnity.    The Borrower hereby indemnifies each of the
Lenders against any loss or expense which may arise or be attributable to each
Lender's obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any

34

--------------------------------------------------------------------------------




failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender's sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

        SECTION 5.10    Increased Costs.    

        (a)    Increased Costs Generally.    If any Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);

        (ii)   subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 5.11 and the imposition of, or any
change in the rate of any Excluded Tax payable by such Lender); or

        (iii)  impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Borrower shall promptly pay to any such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

        (b)    Capital Requirements.    If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender's holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender's capital or on
the capital of such Lender's holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of such Lender or the Loans made by
such Lender to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.

        (c)    Certificates for Reimbursement.    A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

        (d)    Delay in Requests.    Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such

35

--------------------------------------------------------------------------------




compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

        SECTION 5.11    Taxes.    

        (a)    Payments Free of Taxes.    Any and all payments by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by Applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

        (b)    Payment of Other Taxes by the Borrower.    Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

        (c)    Indemnification by the Borrower.    The Borrower shall indemnify
the Administrative Agent, each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, such
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

        (d)    Evidence of Payments.    As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

        (e)    Status of Lenders.    Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such

36

--------------------------------------------------------------------------------




Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

        (i)    duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

        (ii)   duly completed copies of Internal Revenue Service Form W-8ECI,

        (iii)  in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

        (iv)  any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

        (f)    Treatment of Certain Refunds.    If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or such Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

        (g)    Survival.    Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.

        SECTION 5.12    Mitigation Obligations; Replacement of Lenders.    

        (a)    Designation of a Different Lending Office.    If any Lender
requests compensation under Section 5.10, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

37

--------------------------------------------------------------------------------



        (b)    Replacement of Lenders.    If any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that

        (i)    the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,

        (ii)   such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts),

        (iii)  in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter, and

        (iv)  such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

        SECTION 5.13    Security.    The Obligations of the Borrower shall be
secured as provided in the Security Documents.

ARTICLE VI

CLOSING; CONDITIONS OF CLOSING AND BORROWING

        SECTION 6.1    Closing.    The closing shall take place at the offices
of                        . at 10:00 a.m. on December    , 2007, or on such
other place, date and time as the parties hereto shall mutually agree.

        SECTION 6.2    Conditions to Closing and Funding of the Initial
Extensions of Credit.    The obligation of the Lenders to close this Agreement
and to fund the initial Revolving Credit Loans to be made on or after the
Closing Date, if any, is subject to the satisfaction of each of the following
conditions:

        (a)    Executed Loan Documents.    This Agreement, a Revolving Credit
Note in favor of each Lender requesting a Revolving Credit Note, a Term Note in
favor of each Lender requesting a Term Note, and the Reaffirmation Agreement,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

        (b)    Closing Certificates; Etc.    The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

        (i)    Officer's Certificate of the Borrower.    A certificate from a
Responsible Officer of the Borrower to the effect that, as of the Closing Date,
all representations and warranties of the

38

--------------------------------------------------------------------------------



Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (provided that any
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true, correct and complete in all respects);
that none of the Credit Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the Credit Parties,
as applicable, has satisfied each of the conditions set forth in Section 6.2 and
Section 6.4.

        (ii)    Certificate of Secretary of each Credit Party.    A short-form
certificate of a Responsible Officer of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party, certifying that the articles of
incorporation or formation and bylaws or other governing document of such Credit
Party delivered pursuant to the Existing Facility continue unchanged (or, if
applicable, specifying the nature of any changes thereto) and remain in full
force and effect as of the date hereof, and certifying that attached thereto is
a true, correct and complete copy of (A) resolutions duly adopted by the board
of directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(B) each certificate required to be delivered pursuant to Section 6.2(b)(iii).

        (iii)    Certificates of Good Standing.    Certificates as of a recent
date of the good standing of each Credit Party under the laws of its
jurisdiction of organization and, to the extent requested by the Administrative
Agent, each other jurisdiction where such Credit Party is qualified to do
business.

        (iv)    Opinions of Counsel.    Favorable opinions of counsel to the
Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall reasonably request, including, without limitation,
FCC matters.

        (c)    Personal Property Collateral.    

        (i)    Filings and Recordings.    The Administrative Agent shall have
received all filings and recordations required by the Security Documents that
are necessary to perfect the security interests of the Administrative Agent, on
behalf of itself and the Lenders, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon, to the extent Liens can be perfected
by such filings and recordings.

        (ii)    Pledged Collateral.    The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents.

        (iii)    Lien Search.    The Administrative Agent shall have received
the results of a Lien search (including a search as to judgments, pending
litigation and tax matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in any state in which any material
assets of such Credit Party are located, indicating among other things that its
assets are free and clear of any Lien except for Permitted Liens.

39

--------------------------------------------------------------------------------



        (iv)    Hazard and Liability Insurance.    The Administrative Agent
shall have received certificates of property hazard, business interruption and
liability insurance, evidence of payment of all insurance premiums for the
current policy year of each (naming the Administrative Agent as loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in the form required under the Security Documents
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

        (d)    Consents; No Injunction, Etc.    

        (i)    Governmental and Third Party Approvals.    The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals (including, without limitation, any required approvals,
permits and consents of the FCC) necessary (or any other material consents as
determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

        (ii)    No Injunction, Etc.    No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby. The Administrative Agent
shall be reasonably satisfied that no proceeding shall be pending or threatened
which may result in the loss, revocation, material modification, non-renewal,
suspension, or termination of any Material Communications License, the issuance
of any cease and desist order or the imposition of any fines, forfeitures or
other administrative actions by the FCC with respect to any operations of the
Borrower and its Subsidiaries. The Administrative Agent shall be reasonably
satisfied that no proceeding shall be pending or threatened which may result in
the denial by the FCC of any pending material applications of the Borrower or
any Subsidiary thereof, if such denial could reasonably be expected to have a
Material Adverse Effect.

        (e)    Financial Matters.    

        (i)    Financial Statements.    The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2006, the audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2006 and the related
audited statements of income and retained earnings and cash flows for the fiscal
periods then ended and (B) an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries and the related unaudited statements of income and
retained earnings and cash flows for the fiscal quarter ended September 30,
2007, in each case, reasonably satisfactory in form to the Administrative Agent.

        (ii)    Financial Projections.    Pro forma Consolidated financial
statements for the Borrower and its Subsidiaries, and forecasts prepared by
management of the Borrower, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first eighteen

40

--------------------------------------------------------------------------------






(18) months following the Original Closing Date and on an annual basis for each
year thereafter during the term of the Credit Facility, in each case, reasonably
satisfactory in form to the Administrative Agent.

        (iii)    Financial Condition Certificate.    The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by a Responsible Officer, that (A) the Borrower and each of the other Credit
Parties are Solvent, (B) the payables of each Credit Party are current and not
past due with immaterial exceptions and subject to any that are being disputed
in good faith, (C) attached thereto are calculations for the fiscal quarter
ended September 30, 2007, in form and substance satisfactory to the
Administrative Agent, evidencing compliance on a pro forma basis with the
financial covenants contained in Section 10.2 and Section 10.3, (D) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Borrower and its Subsidiaries, (E) attached
thereto is a calculation of the Applicable Margin and (F) attached thereto is an
Adjusted Consolidated EBITDA Reconciliation for the four (4) consecutive fiscal
quarter period ending on September 30, 2007.

        (iv)    Payment at Closing.    The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 which are then due and payable and any other accrued and unpaid fees
or commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.

        (f)    Miscellaneous.    

        (i)    Due Diligence.    The Administrative Agent shall have completed,
to its satisfaction, all financial, legal and business and other due diligence
with respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination satisfactory to the Administrative Agent in its sole discretion.

        (ii)    Repayment of Debt.    All existing Debt of the Borrower and its
Subsidiaries, other than any Debt permitted to remain outstanding pursuant to
the terms of this Agreement, shall be repaid in full and all credit facilities,
security interests and other agreements relating thereto shall have been
terminated (or provision for the termination thereof shall have been made) in a
manner satisfactory to the Administrative Agent and the Lenders, and the
Administrative Agent shall have received pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination and release.

        (iii)    Other Documents.    All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement.

41

--------------------------------------------------------------------------------





        SECTION 6.3    Conditions to the Delayed Draw Term Loan.    The
applicable Lenders shall have no obligation to make a Delayed Draw Term Loan, if
any, until the later to occur of (a) January 2, 2008 and (b) the satisfaction of
each of the following conditions:

        (a)    Consents; No Injunction, Etc.    

        (i)    Governmental and Third Party Approvals.    The Credit Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

        (ii)    No Injunction, Etc.    No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby. The Administrative Agent
shall be reasonably satisfied that no proceeding shall be pending or threatened
which may result in the loss, revocation, material modification, non-renewal,
suspension, or termination of any Material Communications License, the issuance
of any cease and desist order or the imposition of any fines, forfeitures or
other administrative actions by the FCC with respect to any operations of the
Borrower and its Subsidiaries. The Administrative Agent shall be reasonably
satisfied that no proceeding shall be pending or threatened which may result in
the denial by the FCC of any pending material applications of the Borrower or
any Subsidiary thereof, if such denial could reasonably be expected to have a
Material Adverse Effect.

        (b)    Financial Condition Certificate.    The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer, that (i) the Borrower and each of the other Credit Parties
is Solvent, (ii) the payables of the Borrower and each of the other Credit
Parties are current and not past due (subject to immaterial exceptions and
matters disputed in good faith), (iii) attached thereto are calculations
evidencing compliance on a pro forma basis and including the application of the
proceeds of the Delayed Draw Term Loan with the financial covenants contained in
Section 10.2, Section 10.3 and Section 10.5,(iv) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries, (v) attached thereto is a
calculation of the Applicable Margin and (vi) attached thereto is an Adjusted
Consolidated EBITDA Reconciliation for the four (4) consecutive fiscal quarter
period ending on or immediately prior to the date of such certificate and, with
respect to which fiscal quarter end, financial statements are available.

        (c)    Miscellaneous.    

        (i)    Notice of Borrowing.    The Administrative Agent shall have
received a Notice of Borrowing from the Borrower in accordance with Section 4.2,
and a Notice of Account Designation specifying the account or accounts to which
the proceeds of any Delayed Draw Term Loans are to be disbursed.

42

--------------------------------------------------------------------------------







        (ii)   Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement.

        SECTION 6.4    Conditions to All Extensions of Credit.    The
obligations of the Lenders to make any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:

        (a)   Continuation of Representations and Warranties. With respect to
the borrowing of any loan (but not the conversion or continuation of any loan),
the representations and warranties contained in Article VII shall be true and
correct in all material respects on and as of such borrowing, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date; provided that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects on and as of such borrowing, issuance or extension date.

        (b)   No Existing Default. No Default or Event of Default shall have
occurred and be continuing on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date.

        (c)   Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a), Section 4.2 or Section 5.2.

        (d)   Additional Documents. The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

        SECTION 7.1    Representations and Warranties.    To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder that:

        (a)   Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being
conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or authorized could not reasonably be
expected to result in a Material Adverse Effect. The jurisdictions in which the
Borrower and its Subsidiaries are organized and qualified to do business as of
the Closing Date are listed on Schedule 7.1(a).

        (b)   Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b). All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights, except as

43

--------------------------------------------------------------------------------






described in Schedule 7.1(b). The shareholders of Borrower and its Subsidiaries
and the number of shares owned by each as of the Closing Date are described on
Schedule 7.1(b). As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or permit the issuance of Capital Stock of the Borrower or
its Subsidiaries, except as described on Schedule 7.1(b).

        (c)   Authorization of Agreement, Loan Documents and Borrowing. Each of
the Credit Parties has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each of the Credit Parties party thereto, and each such
document constitutes the legal, valid and binding obligation of the Credit
Parties party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors' rights in general and the
availability of equitable remedies.

        (d)   Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Credit Parties of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries where the
failure to obtain such Governmental Approval or violation could reasonably be
expected to have a Material Adverse Effect, (ii) conflict with, result in a
breach of or constitute a default under the certificate of incorporation, bylaws
or other organizational documents of the Borrower or any of its Subsidiaries,
(iii) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person in each case, which could reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Person other than Liens arising under the Loan Documents or (iv) require
any consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement other than consents, authorizations, filings or
other acts or consents for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect and other than consents
or filings under the UCC.

        (e)   Compliance with Law; Governmental Approvals. Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently conducted, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, (ii) is in compliance with
each Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (iii) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (i), (ii) or (iii) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.

        (f)    Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, material state,
material local and other material tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all

44

--------------------------------------------------------------------------------






federal, material state, material local and other material taxes, assessments
and governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby. There is no ongoing audit or examination or, to
the knowledge of the Borrower, other investigation by any Governmental Authority
of the tax liability of the Borrower and its Subsidiaries. No Governmental
Authority has asserted any Lien or other claim against the Borrower or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved other than Permitted Liens. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of federal,
material state, material local and other material taxes for all Fiscal Years and
portions thereof since the organization of the Borrower and any of its
Subsidiaries are in the judgment of the Borrower adequate, and the Borrower does
not anticipate any additional taxes or assessments for any of such years.

        (g)   Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business as currently
conducted. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such material rights,
and, to Borrower's knowledge, neither the Borrower nor any Subsidiary thereof is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.

        (h)   Environmental Matters.

        (i)    The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted an unremediated violation of applicable
Environmental Laws or (B) could give rise to material liability under applicable
Environmental Laws;

        (ii)   To the knowledge of the Borrower and its Subsidiaries, the
Borrower, each of its Subsidiaries and such properties and all operations
conducted in connection therewith are in compliance, and, at all such times when
such properties have been owned or operated by the Borrower or any of its
Subsidiaries have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or materially impair the fair saleable value thereof;

        (iii)  Neither the Borrower nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

        (iv)  To the knowledge of the Borrower and its Subsidiaries, Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by the Borrower and its Subsidiaries in violation of,
or in a manner or to a location which could give rise to material liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to material liability under,
any applicable Environmental Laws;

45

--------------------------------------------------------------------------------



        (v)   No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations that could reasonably be expected to have a Material Adverse
Effect; and

        (vi)  There has been no release, or to the best of the Borrower's
knowledge, threat of release, of Hazardous Materials at or from properties
owned, leased or operated by the Borrower or any Subsidiary, now or in the past,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected to have a Material
Adverse Effect.

        (i)    ERISA.

        (i)    As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);

        (ii)   The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

        (iii)  As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

        (iv)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;

46

--------------------------------------------------------------------------------



        (v)   No Termination Event has occurred or is reasonably expected to
occur; and

        (vi)  Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.

        (j)    Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally or as one of its activities in the business of extending credit for
the purpose of "purchasing" or "carrying" any "margin stock" (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors.

        (k)   Government Regulation. Neither the Borrower nor any Subsidiary is
an "investment company" or a company "controlled" by an "investment company" (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary is, or after giving effect
to any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, as amended, or any other Applicable Law which limits its ability
to incur or consummate the transactions contemplated hereby.

        (l)    Material Contracts. Schedule 7.1(l) sets forth a complete and
accurate list of all Material Contracts of the Borrower and its Subsidiaries in
effect as of the Closing Date not listed on any other Schedule hereto; other
than as set forth in Schedule 7.1(l), each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 7.1(l) or any
other Schedule hereto. Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.

        (m)  Employee Relations. Each of the Borrower and its Subsidiaries has a
work force in place adequate to conduct its business as currently conducted and
is not, as of the Closing Date, party to any collective bargaining agreement nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 7.1(m). The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

        (n)   Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Capital Stock to the Borrower or any Subsidiary or to transfer
any of its assets or properties to the Borrower or any other Subsidiary in each
case other than existing under or by reason of the Loan Documents or Applicable
Law.

        (o)   Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.2(e)(i)(A) are complete and correct
and fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than the absence of footnotes and customary
year-end adjustments for unaudited financial statements). All such financial
statements, including the related schedules and

47

--------------------------------------------------------------------------------






notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the dates thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The pro forma financial statements delivered pursuant to Section 6.2(e)(ii) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions are believed to be reasonable in light of then existing conditions
except that such financial statements and forecasts shall be subject to normal
year end closing and audit adjustments.

        (p)   No Material Adverse Change. Since September 30, 2007, there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.

        (q)   Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, each of the Credit Parties will be Solvent.

        (r)   Titles to Properties. Each of the Borrower and its Subsidiaries
has such title to the real property owned or leased by it as is necessary to the
conduct of its business as currently conducted and valid and legal title to all
of its personal property and assets, including, but not limited to, those
reflected on the Consolidated balance sheets of the Borrower and its
Subsidiaries delivered pursuant to Section 6.2(e), except those which have been
disposed of by the Borrower or its Subsidiaries subsequent to the dates of such
balance sheets which dispositions have been in the ordinary course of business
or as otherwise expressly permitted hereunder.

        (s)   Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in locations where the Borrower or the applicable Subsidiary
operates; provided that neither the Borrower nor any of its Subsidiaries shall
be required to obtain any insurance protection against the risk of loss of any
in-orbit Satellite or any business interruption insurance in addition to or
providing a broader scope of coverage than is maintained by the Borrower and its
Subsidiaries as of the Closing Date.

        (t)    Liens. None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. Neither the
Borrower nor any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

        (u)   Indebtedness and Guaranty Obligations. Schedule 7.1(u) is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of $1,000,000.
The Borrower and its Subsidiaries have performed and are in compliance with all
of the material terms of such Indebtedness and Guaranty Obligations and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.

        (v)   Litigation. Except for matters existing on the Closing Date and
set forth on Schedule 7.1(v), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that
(i) has or could reasonably be expected to have a Material Adverse Effect, or
(ii) materially adversely affects any transaction contemplated hereby.

48

--------------------------------------------------------------------------------



        (w)  Communications Licenses.

        (i)    Schedule 7.1(w) accurately and completely lists, as of the date
hereof, for the Borrower and each of its Subsidiaries, all Material
Communications Licenses (and the expiration dates thereof) granted or assigned
to the Borrower or any Subsidiary, including, without limitation, for (A) each
Satellite owned by the Borrower or any of its Subsidiaries, all space station
licenses or authorizations, including placement on the FCC's "Permitted Space
Station List," for operation of Satellites with C-band or Ku-band transponders
issued or granted by the FCC to the Borrower or any of its Subsidiaries and
(B) for each Earth Station of the Borrower and its Subsidiaries.

        (ii)   The Communications Licenses listed on Schedule 7.1(w) include all
material authorizations, licenses, and permits issued by the FCC or any other
Governmental Authority that are required or necessary for the operation and the
conduct of the business of the Borrower and its Subsidiaries, as now conducted
or proposed to be conducted. Each Communications License listed on
Schedule 7.1(w) is issued in the name of the Subsidiary indicated on such
schedule.

        (iii)  Each Material Communications License is in full force and effect.
The Borrower has no knowledge of any condition imposed by the FCC or any other
Governmental Authority as part of any Communications License which is neither
set forth on the face thereof as issued by the FCC or any other Governmental
Authority nor contained in the rules and regulations of the FCC or any other
Governmental Authority applicable generally to telecommunications activities of
the type, nature, class or location of the activities in question. Each
applicable location of the Borrower or any of its Subsidiaries has been and is
being operated in all material respects in accordance with the terms and
conditions of the Communications License applicable to it and Applicable Law,
including but not limited to the Communications Act and the rules and
regulations issued thereunder.

        (iv)  No proceedings are pending or, to the Borrower's knowledge, are
threatened which may result in the loss, revocation, modification, non-renewal,
suspension or termination of any Communications License, the issuance of any
cease and desist order or the imposition of any fines, forfeitures or other
administrative actions by the FCC or any other Governmental Authority with
respect to any operations of the Borrower and its Subsidiaries, which in any
case could reasonably be expected to have a Material Adverse Effect

        (v)   All reports, applications and other documents required to be filed
by the Borrower or any of its Subsidiaries with the FCC or any other
Governmental Authority have been timely filed, and all such reports,
applications and documents are true, correct and complete in all respects,
except where the failure to make such timely filing or any inaccuracy therein
could not reasonably be expected to have a Material Adverse Effect, and the
Borrower has no knowledge of any matters which could reasonably be expected to
result in the loss, revocation, modification, non-renewal, suspension or
termination of any Communications License or the imposition on the Borrower of
any fines or forfeitures by the FCC or any other Governmental Authority, or
which could reasonably be expected to result in a revocation, rescission,
reversal or modification of any applicable authorization of the Borrower and its
Subsidiaries to operate as currently authorized under Applicable Law, including
but not limited to the Communications Act and the policies, rules and
regulations of the FCC, which in any case could reasonably be expected to have a
Material Adverse Effect.

        (x)   Satellites. All Satellites owned by the Borrower or any Subsidiary
thereof, are directly owned by a Credit Party. Schedule 7.1(x) accurately and
completely lists as of the date of this Agreement, the flight model number of
each of the Satellites owned by the Borrower and its Subsidiaries, and for each
such Satellite whether it is operational in-orbit or spare in-orbit.

49

--------------------------------------------------------------------------------



        (y)   Absence of Defaults. No event has occurred and is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties may be bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefor.

        (z)   Senior Indebtedness Status. The Obligations of the Borrower and
each of its Subsidiaries under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness and all senior unsecured Indebtedness of each
such Person and is designated as "Senior Indebtedness" under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.

        (aa) OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has
more than 10% of its assets in Sanctioned Entities, or (iii) derives more than
10% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

        (bb) Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of any of the Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

        SECTION 7.2    Survival of Representations and Warranties, Etc.    All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

ARTICLE VIII

FINANCIAL INFORMATION AND NOTICES

        Until all the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment terminated, unless consent has been obtained in the
manner set forth in Section 14.2, the Borrower will furnish or cause to be
furnished to the Administrative Agent at the Administrative Agent's Office at
the address set forth in Section 14.1 and to the Lenders at their respective
addresses

50

--------------------------------------------------------------------------------




as set forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

        SECTION 8.1    Financial Statements and Projections.    

        (a)   Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days after the end of each fiscal quarter of each
Fiscal Year (or, if the date of any required public filing is earlier, no later
than the Business Day immediately following the date of any required public
filing thereof after giving effect to any extensions granted with respect to
such date), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows and a report containing
management's discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes (if any) thereto, all in reasonable detail setting forth in comparative
form the corresponding figures as of the end of and for the corresponding period
in the preceding Fiscal Year and prepared by the Borrower in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by the chief financial
officer of the Borrower to present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a Consolidated basis as of
their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

        (b)   Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year (or, if the date
of any required public filing is earlier, no later than the Business Day
immediately following the date of any required public filing thereof after
giving effect to any extensions granted with respect to such date), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management's discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm acceptable to the Administrative Agent, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

        (c)   Annual Business Plan and Financial Projections. As soon as
practicable and in any event within fifteen (15) days after the beginning of
each Fiscal Year during the term of this Agreement, a business plan of the
Borrower and its Subsidiaries for the ensuing four (4) fiscal quarters, such
plan to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following: a quarterly operating and capital budget, a projected
income statement, statement of cash flows and balance sheet and a report setting
forth management's operating and financial assumptions underlying such
projections, accompanied by a certificate from a Responsible Officer of the
Borrower to the effect that, to the best of such officer's knowledge, such
projections are good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries for such
four (4) fiscal quarter period.

        SECTION 8.2    Officer's Compliance Certificate; Schedule of Covenant
Capital Expenditures; Changes to Business Plan, Financial Projections and
Projected Current Capital Expenditures.    

        (a)   At each time financial statements are delivered pursuant to
Sections 8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, an Officer's Compliance Certificate,

51

--------------------------------------------------------------------------------




together with an Adjusted Consolidated EBITDA Reconciliation for the fiscal
period covered by such financial statements.

        (b)   At each time financial statements are delivered pursuant to
Section 8.1(a), and at such other times as the Administrative Agent shall
reasonably request, a report of Subsequent Escrow Deposits and Covenant Capital
Expenditures (i) actually made during the fiscal quarter period subject to such
financial statements (including a comparison of such amounts to the projections
for such period previously delivered to the Administrative Agent) and
(ii) scheduled to be paid in cash, or reasonably expected (as determined by the
Borrower in good faith on the basis of reasonable assumptions) to be paid in
cash during the twelve (12) month period immediately following the fiscal
quarter subject to such financial statements (including, without limitation, a
statement of the methodology and assumptions used to calculate such report of
projected Subsequent Escrow Deposits and Covenant Capital Expenditures and
identifying the relevant Satellite Vendor Obligations, contracts and agreements
related to such report).

        (c)   Prompt (but in no event later than ten (10) Business Days after
any Responsible Officer of the Borrower obtains knowledge thereof) telephonic
and written notice of any material changes to (i) the annual Business Plan and
Financial Projections delivered pursuant to Section 8.1(c) and (ii) the report
of projected Subsequent Escrow Deposits and Covenant Capital Expenditures
delivered pursuant to Section 8.2(b).

        SECTION 8.3    Accountants' Certificate.    At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements that in
connection with their audit, nothing came to their attention that caused them to
believe that the Borrower failed to comply with the financial covenants, set
forth in Section 10.2 or Section 10.5, insofar as they relate to financial and
accounting matters or, if such is not the case, specifying such non-compliance
and its nature and period of existence.

        SECTION 8.4    Other Reports.    

        (a)   Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;

        (b)   No less than annually, and at any time upon the reasonable request
of the Administrative Agent, a Satellite health report prepared by the Borrower
and certified by a Responsible Officer setting forth the operational status of
each Satellite (other than Satellites yet to be launched) based on reasonable
assumptions of the Borrower made in good faith and including such information
with respect to the projected solar array life based on the total Satellite
power requirements, projected battery life based on total Satellite power
requirements, projected Satellite life, information concerning the availability
of spare Satellites and such other information pertinent to the operation of
such Satellite and the transponders thereon as the Administrative Agent may
reasonably request, it being understood that to the extent that any such
Satellite health report contains any forward looking statements, estimates or
projections, such statements, estimates or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower's control, and no assurance can be given that such forward looking
statements, estimates, projections will be realized, provided that nothing in
this clause (b) shall require the Borrower to delivery any information to any
Lender to the extent delivery of such information is restricted by applicable
law or regulation; and

        (c)   Such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

52

--------------------------------------------------------------------------------



        SECTION 8.5    Notice of Litigation and Other Matters.    Prompt (but in
no event later than ten (10) Business Days after any Responsible Officer of the
Borrower obtains knowledge thereof) telephonic and written notice of:

        (a)   the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

        (b)   any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, in each case which
could reasonably be expected to have a Material Adverse Effect;

        (c)   any labor controversy that has resulted in a strike or other work
action against the Borrower or any Subsidiary thereof;

        (d)   any attachment, judgment, lien, levy or order exceeding $1,000,000
that has been assessed against the Borrower or any Subsidiary thereof;

        (e)   (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties may be bound which
could reasonably be expected to have a Material Adverse Effect;

        (f)    (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC's intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

        (g)   any announcement by Moody's or S&P of any change in a Debt Rating.

        SECTION 8.6    Notices Concerning Communications Licenses.    Prompt
(but in no event later than ten (10) Business Days after any Responsible Officer
of the Borrower obtains knowledge thereof) telephonic and written notice of:

        (a)   (i) any citation, notice of violation or order to show cause
issued by the FCC or any Governmental Authority with respect to any Material
Communications License, and (ii) if applicable, a copy of any notice or
application by the Borrower requesting authority to or notifying the FCC of its
intent to cease telecommunications operations for any period in excess of ten
days, or (iii) notice of any other action, proceeding or other dispute, which,
if adversely determined, could reasonably be expected to result in the loss or
revocation of any Material Communications License; and

        (b)   any lapse, loss, modification, suspension, termination or
relinquishment of any Material Communications License, permit or other
authorization from the FCC or other Governmental Authority held by the Borrower
or any Subsidiary thereof or any failure of the FCC or other Governmental
authority to renew or extend any such Material Communications License, permit or
other authorization for the usual period thereof and of any complaint against
the Borrower or any of its Subsidiaries or other matter filed with or
communicated to the FCC or other Governmental Authority.

53

--------------------------------------------------------------------------------



        SECTION 8.7    Accuracy of Information.    All written information,
reports, statements and other papers and data furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender whether pursuant to this
Article VIIIor any other provision of this Agreement, or any of the Security
Documents, shall, at the time the same is so furnished, comply with the
representations and warranties set forth in Section 7.1(bb).

ARTICLE IX

AFFIRMATIVE COVENANTS

        Until all of the Obligations have been paid and satisfied in full and
the Revolving Credit Commitment terminated, unless consent has been obtained in
the manner provided for in Section 14.2, the Borrower will, and will cause each
of its Subsidiaries to:

        SECTION 9.1    Preservation of Corporate Existence and Related
Matters.    Except as permitted by Section 11.4, preserve and maintain its
separate corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business as currently conducted, and qualify and
remain qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

        SECTION 9.2    Maintenance of Property.    In addition to the
requirements of any of the Security Documents, protect and preserve all
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business as currently conducted,
so that the business carried on in connection therewith may be conducted in a
commercially reasonable manner. Cause all Satellites owned by the Borrower or
its Subsidiaries to be owned directly by one of the Credit Parties.

        SECTION 9.3    Insurance.    

        (a)   Maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as are customarily maintained
by similar businesses using non-geostationary satellites and as may be required
by Applicable Law and as are required by any Security Documents (including,
without limitation, hazard and business interruption insurance with amounts and
scope of coverage not less than those maintained by the Borrower and its
Subsidiaries as of the Closing Date), and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request information
in reasonable detail as to the insurance then in effect, stating the names of
the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby; provided
that neither the Borrower nor any of its Subsidiaries shall be required to
obtain any insurance against the risk of loss of any in-orbit Satellite(s) or
against business interruption risks in addition to or with a broader scope of
coverage than is maintained by the Borrower and its Subsidiaries as of the
Closing Date.

        (b)   In addition to, and without limiting the foregoing, the Borrower
will, and will cause each of its Subsidiaries to, maintain insurance with
respect to Satellites as follows:

        (i)    All Risks Insurance.    The Borrower will procure or will cause
each Satellite manufacturer to procure at its own expense and maintain in full
force and effect, at all times prior to the launch of any Satellite purchased by
the Borrower or any of its Subsidiaries pursuant to the terms of the applicable
Satellite purchase agreement, All Risks Insurance upon such terms and conditions
as are reasonably commercially available and customary in the industry with
respect to such Satellite, it being understood that if the applicable Satellite
manufacturer procures All Risks Insurance for Satellites in accordance with the
requirements of the applicable Satellite purchase agreement, the

54

--------------------------------------------------------------------------------



Borrower's obligations under this Subsection (b)(i) with respect to such
Satellites shall be satisfied. In no event shall the Borrower be required to, or
be required to cause any Satellite manufacturer to, procure or maintain All
Risks Insurance to insure risks that may be required to be insured by, or that
covers the same risks or the same period of coverage as, Launch Insurance
described in the Subsection (b)(ii).

        (ii)   Launch Insurance.    The Borrower will, or will cause the
relevant Satellite manufacturer to, obtain, maintain and keep in full force and
effect with respect to each Satellite that is to be launched, space risk
insurance against loss of or damage to the Satellite (it being understood that
if the applicable Satellite manufacturer procures such space risk insurance for
the applicable Satellites in accordance with the terms of this Subsection
(b)(ii), the Borrower's obligations with respect to such Satellite shall be
satisfied), such space risk insurance (hereinafter in this Section 9.3 "Launch
Insurance") to be procured prior to the then-scheduled launch of such Satellite,
which insurance shall be in accordance with terms commercially available and
reasonably acceptable to the Required Lenders The Borrower shall not be
obligated to obtain, maintain or keep in force space risk insurance on any
Satellite after termination of risk of the relevant Launch Insurance policy. The
foregoing notwithstanding, if the board of directors determines in good faith as
evidenced by a board resolution delivered to the Administrative Agent not to
procure Launch Insurance for a specified Satellite and the Required Lenders
approve in writing of such election, the provisions of this Section 9.3(b)(ii)
shall not apply to such Satellite. The Launch Insurance for each Satellite:

        (A)  shall be in an amount not less than the aggregate of the purchase
price of such Satellite, the purchase price of launch services therefor (other
than for risks borne by the relevant launch services provider pursuant to any
launch risk guarantee in accordance with the terms of the applicable launch
services agreement or by the relevant Satellite manufacturer in the premium
payable for such insurance, and subject to any then customary deductible but in
no event in an amount exceeding 15% of such Satellite, unless otherwise agreed
by the Administrative Agent;

        (C)  shall name the applicable Credit Party purchasing the Satellite as
the named insured and the Administrative Agent as additional insured and loss
payee as its interests may appear; provided, however, that claims if any shall
be adjusted with the named insured and paid to the loss payee; and

        (D)  shall provide that it will not be canceled or reduced, amended or
allowed to lapse without renewal, except after not less than thirty (30) days'
prior notice to the Administrative Agent or not less than fifteen (15) days'
prior notice to the Administrative Agent if thirty (30) days is not then
commercially available at a reasonable cost.

        SECTION 9.4    Accounting Methods and Financial Records.    Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

        SECTION 9.5    Payment and Performance of Obligations.    Pay and
perform all Obligations under this Agreement and the other Loan Documents, and
pay or perform (a) all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices, except where the failure to pay or perform such items described in
clause (a) or (b) of this Section could not reasonably be expected to have a
Material Adverse Effect.

55

--------------------------------------------------------------------------------



        SECTION 9.6    Compliance With Laws and Approvals.    Observe and remain
in compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect. Without limiting the foregoing,
the Borrower shall, and shall cause each of its Subsidiaries to, comply in all
material respects with all terms and conditions of all Communications Licenses
and all Federal, state and local laws, all rules, regulations and administrative
orders of the FCC, state and local commissions or authorities, or any other
Governmental Authority that are applicable to the Borrower and its Subsidiaries
or the telecommunications operations thereof; provided that the Borrower or any
Subsidiary may dispute in good faith the applicability or requirements of any
such matter so long as such dispute could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 9.7    Environmental Laws.    In addition to and without
limiting the generality of Section 9.6, (a) comply with, and ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney's and consultant's fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

        SECTION 9.8    Compliance with ERISA.    In addition to and without
limiting the generality of Section 9.6, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with all material applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans, (ii) not take any action or fail to
take action the result of which could be a liability to the PBGC or to a
Multiemployer Plan, (iii) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or tax under the Code and
(iv) operate each Employee Benefit Plan in such a manner that will not incur any
tax liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (b) furnish to the
Administrative Agent upon the Administrative Agent's request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

        SECTION 9.9    Compliance With Agreements.    Comply in all respects
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract except as could not reasonably be expected to
have a Material Adverse Effect.

        SECTION 9.10    Visits and Inspections.    Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, at the Borrower's expense
(but only once per year unless an Event of Default has occurred and is
continuing and otherwise at the Administrative Agent's or a Lender's expense),
to visit and inspect

56

--------------------------------------------------------------------------------




its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at any time without advance notice.

        SECTION 9.11    Additional Subsidiaries; Real Property Collateral.    

        (a)   Additional Domestic Subsidiaries.    Notify the Administrative
Agent of the creation or acquisition of any Domestic Subsidiary and promptly
thereafter (and in any event within sixty (60) days), cause such Person to
(i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) pledge a
security interest in all Collateral owned by such Subsidiary (provided that if
such Collateral consists of Capital Stock of a Foreign Subsidiary, such security
interest will be limited to sixty-five percent (65%) of such Capital Stock) by
delivering to the Administrative Agent a duly executed supplement to each
Security Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each Security
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 6.2 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

        (b)   Additional Foreign Subsidiaries.    Notify the Administrative
Agent at the time that any Person becomes a Foreign Subsidiary of the Borrower
or any Subsidiary, and promptly thereafter (and in any event within sixty
(60) days after notification) (i) with respect to any Foreign Subsidiary that is
directly owned by a Credit Party, cause the Borrower or the applicable
Subsidiary to deliver to the Administrative Agent Security Documents pledging
sixty-five percent (65%) of the total outstanding Capital Stock of such new
Foreign Subsidiary and a consent thereto executed by such new Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) cause
such Person to deliver to the Administrative Agent such documents and
certificates referred to in Section 6.2 as may be reasonably requested by the
Administrative Agent, (iii) cause the Borrower deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with regard to such Person and (iv) cause such Person to
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

        (c)   Additional Communications Licenses.    Notify the Administrative
Agent, within thirty (30) days after the acquisition of any Material
Communications License and cause any Communications License issued by the FCC
that is acquired by the Borrower or any Subsidiary thereof after the Closing
Date to be held by a License Subsidiary.

        (d)   Owned Real Property as of the Closing Date.    As soon as
practical, and in any event within ninety (90) days following the Closing Date
(as such date may be extended by the Administrative Agent in its reasonable
discretion), or at such later time as may be provided below, with respect to all
owned

57

--------------------------------------------------------------------------------




real property (to the extent located in the United States) of the Borrower or
any of the other Credit Parties as of the Closing Date:

        (i)    Mortgages.    The Administrative Agent shall have received a duly
authorized, executed and delivered Mortgage in form and substance reasonably
satisfactory to the Administrative Agent (or, in the case of Mortgages
previously delivered in connection with the Existing Facility if required by the
Administrative Agent, executed and delivered mortgage amendments reasonably
satisfactory to the Administrative Agent).

        (ii)   Title Insurance.    The Administrative Agent shall have received
upon its written request therfor a marked-up commitment for a policy of title
insurance, insuring Lenders' first priority Liens and showing no Liens prior to
Lenders' Liens other than for ad valorem taxes not yet due and payable, with
title insurance companies acceptable to the Administrative Agent on the property
subject to a Mortgage with the final title insurance policy, being delivered
within sixty (60) days after the Closing Date, as such date may be extended by
the Administrative Agent in its reasonable discretion (or in the case of title
policies delivered in connection with the Existing Facility if required by the
Administrative Agent, endorsements thereto reasonably satisfactory to the
Administrative Agent). Further, the Borrower agrees to provide or obtain any
customary affidavits and indemnities as may be required or necessary to obtain
title insurance satisfactory to the Administrative Agent.

        (iii)  Title Exceptions.    The Administrative Agent shall have received
upon its written request therefor copies of all recorded documents creating
exceptions to the title policy referred to in Section 9.11(d)(i).

        (iv)  Matters Relating to Flood Hazard Properties.    The Administrative
Agent shall have received upon its witten request therefor a certification from
the National Research Center, or any successor agency thereto, regarding each
parcel of real property subject to a Mortgage.

        (v)   Surveys.    The Administrative Agent shall have received upon its
written request therefor copies of as-built surveys of a date reasonably
satisfactory to the Administrative Agent of each parcel of real property subject
to a Mortgage certified as of a recent date by a registered engineer or land
surveyor and otherwise in form and substance satisfactory to the Administrative
Agent.

        (vi)  Environmental Assessments.    The Administrative Agent shall have
received upon its written request therefor a Phase I environmental assessment
and such other environmental report reasonably requested by the Administrative
Agent regarding each parcel of real property subject to a Mortgage by an
environmental engineering firm reasonably acceptable to the Administrative Agent
showing no environmental conditions in violation of Environmental Laws or
liabilities under Environmental Laws, either of which could reasonably be
expected to have a Material Adverse Effect.

        (vii) Other Real Property Information.    The Administrative Agent shall
have received such other certificates, documents and information as are
reasonably requested by the Administrative Agent, including, without limitation,
engineering and structural reports, permanent certificates of occupancy and
evidence of zoning compliance, each in form and substance satisfactory to the
Administrative Agent.

        (e)   Leased Real Property as of the Closing Date.    The Borrower shall
use reasonable efforts to cause within thirty (30) days following the written
request therefor by the Administrative Agent (as such date may be extended by
the Administrative Agent in its reasonable discretion), with respect to all
leased real property (to the extent located in the United States) of the
Borrower or any of the other Credit Parties as of the Closing Date, the
Administrative Agent to have received a duly authorized, executed and delivered
collateral assignment of lease and related landlord agreement, in each case, in
form and substance satisfactory thereto.

58

--------------------------------------------------------------------------------



        (f)    After Acquired Real Property Collateral.    Notify the
Administrative Agent, within ten (10) Business Days after the acquisition of any
owned or leased real property by any Credit Party that is not subject to the
existing Security Documents, and within ninety (90) days following request by
the Administrative Agent, deliver or, in the case of leased real property, use
reasonable efforts to deliver, the corresponding documents, instruments and
information required to be delivered pursuant to (i) Section 9.11(d) if such
real property is owned or (ii) Section 9.11(e) if such real property is leased.

        SECTION 9.12    Hedging Agreement.    Not later than ninety (90) days
after the end of any fiscal quarter during which more than twenty-five percent
(25%) of revenues is originally denominated in a single currency other than
Dollars or Canadian dollars, execute foreign currency exchange or swap Hedge
Agreements for such currency on terms and conditions reasonably acceptable to
the Administrative Agent.

        SECTION 9.13    [Intentionally Omitted].    

        SECTION 9.14    Use of Proceeds.    The Borrower shall use the proceeds
of the Extensions of Credit (a) to finance the acquisition of Capital Assets,
(b) to refinance or repay existing Indebtedness required to be refinanced or
repaid pursuant to Section 6.2(f)(ii), and (c) for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including the payment
of certain fees and expenses incurred in connection with this Agreement.

        SECTION 9.15    [Intentionally Omitted].    

        SECTION 9.16    [Intentionally Omitted].    

        SECTION 9.17    [Intentionally Omitted].    

        SECTION 9.18    Further Assurances.    Make, execute and deliver all
such additional and further acts, things, deeds and instruments as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent and the
Lenders their respective rights under this Agreement and the other Loan
Documents.

ARTICLE X

FINANCIAL COVENANTS

        Until all of the Obligations have been paid and satisfied in full and
the Revolving Credit Commitment terminated, unless consent has been obtained in
the manner set forth in Section 14.2, the Borrower and its Subsidiaries on a
Consolidated basis:

        SECTION 10.1    [Intentionally Omitted].    

        SECTION 10.2    Maximum Covenant Capital Expenditures.    Will not
permit the aggregate amount of all Covenant Capital Expenditures to exceed the
corresponding amount set forth below in any Fiscal Year.

Fiscal Year


--------------------------------------------------------------------------------

  Maximum Amount

--------------------------------------------------------------------------------

2007   $ 185,000,000 2008   $ 300,000,000 2009   $ 300,000,000 2010   $
275,000,000 2011   $ 175,000,000 2012   $ 175,000,000

Notwithstanding the foregoing, the maximum amount of Covenant Capital
Expenditures permitted by this Section 10.2 in any Fiscal Year shall be
increased by the aggregate amount of Covenant Capital

59

--------------------------------------------------------------------------------




Expenditures that were permitted to be made under this Section 10.2 in the
preceding Fiscal Years over the amount of Covenant Capital Expenditures actually
made during such preceding Fiscal Years.

        SECTION 10.3    Minimum Liquidity.    As of the Closing Date and at all
times thereafter during the term hereof, maintain a minimum Liquidity of
$5,000,000.

        SECTION 10.4    [Intentionally Omitted.].    

        SECTION 10.5    Maximum Consolidated Senior Secured Leverage
Ratio.    As of the end of the second full fiscal quarter after Borrower places
24 of its Second-Generation Satellites into service, and as of the end of any
fiscal quarter thereafter for so long as the Delayed Draw Term Loan is
outstanding, will not permit the Consolidated Senior Secured Leverage Ratio to
exceed 5.0 to 1.0.

ARTICLE XI

NEGATIVE COVENANTS

        Until all of the Obligations have been paid and satisfied in full and
the Revolving Credit Commitment terminated, unless consent has been obtained in
the manner set forth in Section 14.2, the Borrower has not and will not and will
not permit any of its Subsidiaries to:

        SECTION 11.1    Limitations on Indebtedness.    Create, incur, assume or
suffer to exist any Indebtedness except:

        (a)   the Obligations (excluding Hedging Obligations permitted pursuant
to Section 11.1(b));

        (b)   Indebtedness incurred in connection with a Hedging Agreement
(i) with a counterparty and upon terms and conditions (including interest rate)
reasonably satisfactory to the Administrative Agent or (ii) required pursuant to
Section 9.12; provided, that any counterparty that is a Lender shall be deemed
reasonably satisfactory to the Administrative Agent;

        (c)   Indebtedness existing on the Closing Date and not otherwise
permitted under this Section and listed on Schedule 7.1(u), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;

        (d)   Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;

        (e)   Unsecured:

        (i)    Subordinated Indebtedness owed by any Credit Party to another
Credit Party,

        (ii)   Subordinated Indebtedness owed by any Credit Party to a Foreign
Subsidiary,

        (iii)  Indebtedness owed by a Foreign Subsidiary to any Credit Party;
provided that the aggregate amount of such Indebtedness outstanding at any time
pursuant to this clause (iii) shall not exceed the Foreign Investment Limitation
(calculated without regard to clause (b) of the definition of Foreign Investment
Limitation and excluding the Existing Canadian Note) as of any date of
determination,

        (iv)  Indebtedness owed by a Foreign Subsidiary to another Foreign
Subsidiary,

        (v)   Subordinated Indebtedness consisting of promissory notes issued to
current or former officers, directors and employees (or their estates, spouses
or former spouses) of the Borrower or any Subsidiary to purchase or redeem
Capital Stock of the Borrower permitted by Section 11.6(d); and

        (vi)  Guaranty Obligations by the Borrower on behalf of any Credit Party
or Foreign Subsidiary up to $1,000,000;

60

--------------------------------------------------------------------------------







        (f)    Indebtedness pursuant to the following clauses (i) through
(v) (and any extension, renewal, replacement or refinancing thereof, but not to
increase the aggregate principal amount); provided that at the time such
Indebtedness is incurred, the Administrative Agent and the Lenders shall have
received from the Borrower an Officer's Compliance Certificate in form and
substance satisfactory to the Administrative Agent (including an Adjusted
Consolidated EBITDA Reconciliation for the fiscal period covered by such
Officer's Compliance Certificate), demonstrating that, after giving effect to
the incurrence of any such Indebtedness, the Borrower will be in pro forma
compliance with the financial covenants set forth in Section 10.2, Section 10.3
and Section 10.5, if applicable at such time:

        (i)    Indebtedness of the Borrower and its Subsidiaries incurred in
connection with Capital Leases and/or purchase money Indebtedness of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $25,000,000
on any date of determination;

        (ii)   Indebtedness of a Person existing at the time such Person became
a Subsidiary or assets were acquired from such Person, to the extent such
Indebtedness was not incurred in connection with or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, not to exceed in
the aggregate at any time outstanding $10,000,000;

        (iii)  Guaranty Obligations with respect to Indebtedness permitted
pursuant to subsection (f) of this Section;

        (iv)  Indebtedness of Foreign Subsidiaries, not to exceed in the
aggregate at any time outstanding $2,000,000; provided that no Default or Event
of Default shall have occurred and be continuing, or result therefrom, as of the
date of incurrence of any such Indebtedness;

        (v)   additional unsecured or Subordinated Indebtedness not otherwise
permitted pursuant to this Section in an aggregate amount outstanding not to
exceed $200,000,000; provided that in the case of each issuance of such
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing or would be caused by the issuance of such Indebtedness, (ii) the
Borrower shall have complied with the applicable requirements of Section 4.4(b),
and (iii) such Indebtedness shall mature no earlier than the date which is six
(6) months following the later of (x) the Term Loan Maturity Date and (y) the
Revolving Credit Maturity Date, (iv) the terms of such Indebtedness shall comply
with the terms of Section 11.11 hereof and (v) such Indebtedness shall otherwise
contain terms, conditions, representations and warranties customary for such
type of Indebtedness at the time such Indebtedness is incurred.

        (g)   Indebtedness incurred in respect of workers' compensation claims,
self-insurance obligations, bankers' acceptances, performance, surety and
similar bonds and completion guarantees provided by the Borrower or one of its
Subsidiaries in the ordinary course of business;

        (h)   Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument in the ordinary
course of business inadvertently drawn against insufficient funds, provide
however, that such Indebtedness is extinguished within five (5) Business Days;
and

        (i)    Indebtedness arising from any agreement by the Borrower or any of
its Subsidiaries providing for indemnities, guarantees, purchase price
adjustments, holdbacks, contingency payment obligations based on the
performances of the acquired or disposed assets or similar obligations incurred
by any Person in connection with the acquisition or disposition of assets or
Capital Stock as permitted by this Agreement.

61

--------------------------------------------------------------------------------



        SECTION 11.2    Limitations on Liens.    Create, incur, assume or suffer
to exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:

        (a)   Liens of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders under the Loan Documents;

        (b)   Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 11.2;

        (c)   Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

        (d)   the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than ninety (90) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

        (e)   Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers' compensation, unemployment insurance or similar legislation;

        (f)    Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, detract from the value of such property or impair the use thereof
in the ordinary conduct of business;

        (g)   Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event
and (ii) do not extend to or cover any other property or assets of Borrower or
any Subsidiary, so long as any Indebtedness related to any such Liens are
permitted under Section 11.1(f)(ii);

        (h)   Liens securing Indebtedness permitted under Section 11.1(f)(i);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

        (i)    Liens securing Indebtedness permitted under Section 11.1(f)(iv);
provided that such liens do not at any time encumber any property other than
that of the applicable Foreign Subsidiary obligated with respect to such
Indebtedness;

        (j)    Liens not otherwise permitted hereunder securing obligations not
at any time exceeding in the aggregate $5,000,000;

        (k)   Liens to secure the performance of statutory obligations, surety
or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

        (l)    Liens incurred or deposits made in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other types of social security;

62

--------------------------------------------------------------------------------



        (m)  rights of banks to set off deposits against debts owed to such
banks;

        (n)   Liens upon specific items of inventory or other goods and proceeds
of the Borrower and its Subsidiaries securing their obligations in respect of
bankers' acceptances issued or created for the account of any such Person to
facilitate the purchase, storage or shipment of such inventory or other goods;

        (o)   Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

        (p)   Liens securing reimbursement obligations with respect to letters
of credit as contemplated by Article III or which encumber documents and other
property relating to such letters of credit and the products and proceeds
thereof:

        (q)   Liens encumbering property or assets under construction arising
from progress or partial payments by a customer of the Borrower or one of its
Subsidiaries relating to such property or assets;

        (r)   Liens on assets that are the subject of a sale and leaseback
transaction permitted by the provisions of this Agreement;

        (s)   Liens securing Satellite Vendor Obligations; provided that such
Lien does not attach or encumber any asset or property of the Borrower or any
Subsidiary thereof other than the asset or personal property which is the
subject of such obligation or the Escrow Account; and

        (t)    Liens securing Indebtedness permitted by Section 11.1(b).

        SECTION 11.3    Limitations on Loans, Advances, Investments and
Acquisitions.    Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any Person
except:

        (a)   investments:

(i)existing on the Closing Date in Subsidiaries existing on the Closing Date;

(ii)after the Closing Date in (A) existing Subsidiaries and/or (B) Subsidiaries
formed or acquired after the Closing Date; provided that:

(I)the Borrower and its Subsidiaries comply with the applicable provisions of
Section 9.11; and

(II)the amount of any such investments in a Foreign Subsidiary shall not exceed
the Foreign Investment Limitation as of the date of such investment;

(iii)the other loans, advances and investments described on Schedule 11.3
existing on the Closing Date;

(iv)by any Subsidiary in the Borrower;

        (b)   investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(ii) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. or Moody's Investors Service, Inc., (iii) certificates of
deposit maturing no more than one hundred

63

--------------------------------------------------------------------------------



twenty (120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of "A" or better by a nationally recognized rating agency; provided, that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such certificate of deposit and $10,000,000 for
any one such bank, (iv) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder, and (v) other investments permitted by
the Borrower's investment policy as of the date hereof in the form attached
hereto as Schedule 11.3(b) (including any amendment to Section V "Concentration
Limits/Credit Quality" of such investment policy to the extent allowing for
investments in any investment grade corporate bonds);

        (c)   investments by the Borrower or any of its Subsidiaries in the form
of Permitted Acquisitions or Permitted Joint Venture Investments; provided that
the amount of any such investments in a Foreign Subsidiary (or any entity that
would constitute a Foreign Subsidiary if the Borrower or one of its Subsidiaries
owned more than fifty percent (50%) of the outstanding Capital Stock of such
entity) shall not exceed the Foreign Investment Limitation as of the date of
such investment;

        (d)   Hedging Agreements permitted pursuant to Section 11.1 and
investments in collateral accounts securing Hedging Agreements;

        (e)   purchases of assets in the ordinary course of business;

        (f)    investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$500,000;

        (g)   intercompany Indebtedness permitted pursuant to Section 11.1(e);

        (h)   loans to one or more officers or other employees of the Borrower
or its Subsidiaries in connection with such officers' or employees' acquisition
of Capital Stock of the Borrower in the ordinary course of business, consistent
with the Borrower's equity incentive plan;

        (i)    other additional investments not otherwise permitted pursuant to
this Section not exceeding $2,000,000 in the aggregate in any Fiscal Year;

        (j)    endorsement of checks or bank drafts for deposit or collection in
the ordinary course of business;

        (k)   performance, surety and appeal bonds;

        (l)    investments made solely with the proceeds of the sale of Capital
Stock by the Borrower; and

        (m)  investments consisting of non-cash consideration received by the
Borrower or any of its Subsidiaries from the sale of assets or Capital Stock of
a Subsidiary as permitted by this Agreement.

        SECTION 11.4    Limitations on Mergers and Liquidation.    Merge,
consolidate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

        (a)   any Wholly-Owned Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving Person) or with

64

--------------------------------------------------------------------------------



or into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall
be the continuing or surviving Person);

        (b)   any Wholly Owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Wholly Owned Subsidiary; (provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be the Borrower or a Subsidiary Guarantor);

        (c)   any Wholly-Owned Subsidiary of the Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
a Permitted Acquisition; and

        (d)   any Subsidiary of the Borrower may wind-up into the Borrower or
any Subsidiary Guarantor.

        SECTION 11.5    Limitations on Asset Dispositions.    Make any Asset
Disposition (including, without limitation, the sale of any receivables and
leasehold interests and any sale-leaseback or similar transaction) except:

        (a)   the sale of inventory in the ordinary course of business;

        (b)   the sale of obsolete, damaged, worn-out or surplus assets no
longer needed in the business of the Borrower or any of its Subsidiaries;

        (c)   the transfer of assets to the Borrower or any Subsidiary Guarantor
pursuant to Section 11.4 (b);

        (d)   the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof;

        (e)   subject to the requirements of Section 9.12, the disposition of
any Hedging Agreement;

        (f)    any lease related to the Communications Licenses; and

        (g)   additional Asset Dispositions not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $10,000,000 in any Fiscal
Year.

        SECTION 11.6    Limitations on Dividends and Distributions.    Declare
or pay any dividends upon any of its Capital Stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its Capital Stock, or
make any distribution of cash, property or assets among the holders of shares of
its Capital Stock, or make any change in its capital structure which such change
in its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:

        (a)   the Borrower or any Subsidiary may pay dividends in shares of its
own Capital Stock;

        (b)   any Subsidiary may pay cash dividends to the Borrower or any other
Subsidiary that is its parent;

        (c)   so long as no Default or Event of Default shall have occurred and
be continuing, at the time thereof, the Borrower may purchase, redeem, retire,
defease or otherwise acquire shares of its Capital Stock with the proceeds
received contemporaneously from the issue of new shares of its Capital Stock
with equal or inferior voting powers, designations, preferences and rights;

        (d)   so long as no Default or Event of Default shall have occurred and
be continuing, at the time thereof, the Borrower may purchase (with cash or
notes) Capital Stock of the Borrower from former directors or employees of the
Borrower or its Subsidiaries, their estates, spouses or former spouses in
connection with the termination of such employee's employment (or such
director's directorship); provided that, (i) no such note shall require any
payment if such payment or a distribution by the Borrower to make such payment
is prohibited by the terms of this Agreement and (ii) the aggregate amount of
all payments under this Section 11.6(d) (including payments in

65

--------------------------------------------------------------------------------






respect of any such purchase or any such notes) shall not exceed the sum of
(A) $500,000 in any Fiscal Year or $1,000,000 in the aggregate during the term
of this Agreement, plus (B) the amount of any cash equity contributions received
by the Borrower for the purpose of making such payments and used for such
purpose; and

        (e)   any non-Wholly Owned Subsidiary may make pro rata dividends or
distributions to holders of its Capital Stock.

        SECTION 11.7    Limitations on Exchange and Issuance of Capital
Stock.    Issue, sell or otherwise dispose of any class or series of Capital
Stock that, by its terms or by the terms of any security into which it is
convertible or exchangeable, is, or upon the happening of an event or passage of
time would be, (a) convertible or exchangeable into Indebtedness or (b) required
to be redeemed or repurchased, including at the option of the holder, in whole
or in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.

        SECTION 11.8    Transactions with Affiliates.    Directly or indirectly
(a) make any loan or advance to, or purchase or assume any note or other
obligation to or from, any of its officers, directors, shareholders or other
Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:

        (i)    transactions permitted by Sections 11.1, 11.3, 11.4, 11.6 and
11.7;

        (ii)   transactions existing on the Closing Date and described on
Schedule 11.8;

        (iii)  normal compensation and reimbursement of reasonable expenses of
officers and directors including adoption of a restricted stock bonus or
purchase plan;

        (iv)  other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors of the Borrower;

        (v)   transactions approved or ratified in accordance with the
Borrower's Related Person Transaction Policy, as amended;

        (vi)  the Borrower's incentive compensation plan described in
Schedule 11.8(vi); and

        (vii) transactions pursuant to this Agreement and the Loan Documents.

        SECTION 11.9    Certain Accounting Changes; Organizational
Documents.    (a) Change its Fiscal Year end, or make any change in its
accounting treatment and reporting practices except as required by GAAP or
(b) amend, modify or change (i) its articles of incorporation (or corporate
charter or other similar organizational documents), or (ii) its bylaws (or other
similar documents), in any such case, in any manner adverse in any respect to
the rights or interests of the Lenders.

        SECTION 11.10    Amendments; Payments and Prepayments of Subordinated
Indebtedness.    

        (a)   Amend or modify (or permit the modification or amendment of) any
of the terms or provisions of any Subordinated Indebtedness in any respect which
would materially adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder.

        (b)   Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except refinancings, refundings, renewals, extensions or exchange
of any Subordinated Indebtedness permitted by Section 11.1(e).

66

--------------------------------------------------------------------------------



        SECTION 11.11    Restrictive Agreements.    

        (a)   Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X
and XI, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.

        (b)   Enter into or permit to exist any agreement which impairs or
limits the ability of any Subsidiary of the Borrower to pay dividends to the
Borrower.

        SECTION 11.12    Nature of Business.    Alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date. Without limiting the foregoing, the
Borrower will not permit or cause any License Subsidiary to engage in any line
of business or engage in any other activity (including without limitation
incurring liabilities) other than the ownership of one or more Communications
Licenses; provided, however, that, subject to any restrictions under Applicable
Law with respect to Communications Licenses, the Borrower shall cause each of
the License Subsidiaries to execute and deliver the Guaranty Agreement, the
Security Agreement and each other Loan Document to which such License Subsidiary
is a party. In no event shall (a) any License Subsidiary own any assets other
than one or more Communications Licenses (and assets reasonably related thereto
to the extent necessary to comply with all Applicable Law) and (b) neither the
Borrower nor any Subsidiary other than a License Subsidiary shall hold any
Communications License issued by the FCC.

        SECTION 11.13    Maximum Satellite Vendor Obligations.    Create, incur,
assume or suffer to exist outstanding Satellite Vendor Obligations that are
reasonably expected to come due during the term of this Agreement and that will
not constitute Excluded Capital Expenditures in an aggregate amount in excess of
an amount equal to (a) the aggregate amount of Covenant Capital Expenditures
allowed under this Agreement during the term hereof less (b) the aggregate
amount of all Covenant Capital Expenditures actually made during the term of
this Agreement.

        SECTION 11.14    Impairment of Security Interests.    Take or omit to
take any action, which might or would have the result of materially impairing
the security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Indebtedness permitted under
Section 11.1, Permitted Liens and Asset Dispositions permitted under
Section 11.5.

ARTICLE XII

DEFAULT AND REMEDIES

        SECTION 12.1    Events of Default.    Each of the following shall
constitute an Event of Default, whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:

        (a)    Default in Payment of Principal of Loans and Reimbursement
Obligations. Default in Payment of Principal of Loans and Reimbursement
Obligations.    The Borrower shall default in any payment of principal of any
Loan or Reimbursement Obligation when and as due (whether at maturity, by reason
of acceleration or otherwise).

        (b)    Other Payment Default.    The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) Business Days.

67

--------------------------------------------------------------------------------



        (c)    Misrepresentation.    Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made

        (d)    Default in Performance of Certain Covenants.    The Borrower or
any other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Section 8.1, Section 8.2 or Section 8.5(e)(i)
or Articles X or XI.

        (e)    Default in Performance of Other Covenants and Conditions.    The
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent.

        (f)    Indebtedness Cross-Default.    The Borrower or any other Credit
Party shall (i) default in the payment of any Indebtedness (other than the Loans
or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $5,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $5,000,000 or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, any such Indebtedness to become due prior to its stated maturity
(any applicable grace period having expired).

        (g)    Other Cross-Defaults.    The Borrower or any other Credit Party
shall default in the payment when due, or in the performance or observance, of
any obligation or condition of any Material Contract unless, but only as long
as, the existence of any such default is being contested by the Borrower or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the Borrower or such
Credit Party to the extent required by GAAP.

        (h)    Change in Control.    Any Change in Control shall occur.

        (i)    Voluntary Bankruptcy Proceeding.    The Borrower or any
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

68

--------------------------------------------------------------------------------



        (j)    Involuntary Bankruptcy Proceeding.    A case or other proceeding
shall be commenced against the Borrower or any Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

        (k)    Failure of Agreements.    Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any other Credit Party party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien on, or security
interest in, any of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.

        (l)    Termination Event.    The occurrence of any of the following
events: (i) the Borrower or any ERISA Affiliate fails to make full payment when
due of all amounts which, under the provisions of any Pension Plan or
Section 412 of the Code, the Borrower or any ERISA Affiliate is required to pay
as contributions thereto, (ii) an accumulated funding deficiency in excess of
$2,500,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event which, if such Termination Event is reasonably
susceptible to cure, is not cured within thirty (30) days after the occurrence
thereof or (iv) the Borrower or any ERISA Affiliate as an employer under one or
more Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $2,500,000.

        (m)    Judgment.    A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $1,000,000 in any
Fiscal Year shall be entered against the Borrower or any Credit Party by any
court and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) days after the entry thereof.

        (n)    Environmental.    Any one or more Environmental Claims shall have
been asserted against the Borrower or any of its Subsidiaries; the Borrower or
any of its Subsidiaries would be reasonable likely to incur liability as a
result thereof; and such liability would be reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect.

69

--------------------------------------------------------------------------------





        (o)   Communications Licenses.    The Borrower and its Subsidiaries
taken as a whole, shall fail to hold (either through revocation, forfeiture,
failure of renewal, or otherwise) all required material authorizations and
licenses (including without limitation all Material Communications Licenses) or
any Material Communications License shall be lost, terminated, forfeited or
revoked or shall fail to be renewed for any reason whatsoever, or shall be
modified in a manner which could reasonably be expected to have a Material
Adverse Effect.

        (p)   Government Contracts.    Any of the Borrower, its Subsidiaries or
its Affiliates, (i) is debarred or suspended by any Governmental Authority, or
has been issued a notice of proposed debarment or notice of proposed suspension
by any Governmental Authority; (ii) is the subject of an investigation by any
Governmental Authority (other than a normal and customary review) involving or
possibly involving fraud or willful misconduct which could reasonably be
expected to result in criminal liability, civil liability or expense in excess
of $1,000,000, suspension, debarment or any other adverse administrative action;
or (iii) is a party to any Material Contract with any Governmental Authority
which has been actually terminated due to the Borrower's, such Subsidiary's or
such Affiliate's alleged fraud or willful misconduct.

        SECTION 12.2    Remedies.    Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower:

        (a)   Acceleration; Termination of Facilities.    Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings thereunder;
provided, that upon the occurrence of an Event of Default specified in
Section 12.1(j) or (k), the Credit Facility shall be automatically terminated
and all Obligations shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

        (b)   Rights of Collection.    Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.

        SECTION 12.3    Rights and Remedies Cumulative; Non-Waiver; etc.    The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

70

--------------------------------------------------------------------------------



        SECTION 12.4    Crediting of Payments and Proceeds.    In the event that
the Borrower shall fail to pay any of the Obligations when due and the
Obligations have been accelerated pursuant to Section 12.2, all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:

        First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

        Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans (ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them);

        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them); and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

        SECTION 12.5    Administrative Agent May File Proofs of Claim.    In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

        (a)   to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3, 5.3 and 14.3) allowed in such judicial
proceeding; and

        (b)   to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

71

--------------------------------------------------------------------------------



ARTICLE XIII

THE ADMINISTRATIVE AGENT

        SECTION 13.1    Appointment and Authority.    Each of the Lenders hereby
irrevocably appoints Thermo Funding Company LLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.

        SECTION 13.2    Rights as a Lender.    The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

        SECTION 13.3    Exculpatory Provisions.    The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:

        (a)   shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

        (b)   shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and

        (c)   shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered

72

--------------------------------------------------------------------------------






hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

        SECTION 13.4    Reliance by the Administrative Agent.    The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

        SECTION 13.5    Delegation of Duties.    The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

        SECTION 13.6    Resignation of Administrative Agent.    

        The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged

73

--------------------------------------------------------------------------------




therefrom as provided above in this paragraph). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 14.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

        SECTION 13.7    Non-Reliance on Administrative Agent and Other
Lenders.    Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

        SECTION 13.8    Collateral and Guaranty Matters.    The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

        (a)   to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving Credit
Commitment, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 14.2, if approved, authorized or ratified in writing by the Required
Lenders;

        (b)   to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and

        (c)   to release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section.

ARTICLE XIV

MISCELLANEOUS

        SECTION 14.1    Notices.    

        (a)   Method of Communication.    Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested. A telephonic

74

--------------------------------------------------------------------------------




notice to the Administrative Agent as understood by the Administrative Agent
will be deemed to be the controlling and proper notice in the event of a
discrepancy with or failure to receive a confirming written notice.

        (b)   Addresses for Notices.    Notices to any party shall be sent to it
at the following addresses, or any other address as to which all the other
parties are notified in writing.

    If to the Borrower:   Globalstar, Inc.
461 South Milpitas Boulevard
Building 5, Suite 1 and 2
Milpitas, CA 95035
Attention: Chief Financial Officer and Vice President—Legal and Regulatory
Affairs
Telephone No.: (408) 933-4403
Telecopy No.: (408) 933-4949
 
 
With a copy to:
 
Taft, Stettinius & Hollister LLP
425 Walnut Street
Cincinnati, OH 45202
Attention: Gerald S. Greenberg, Esq.
Telephone No.: (513) 357-9670
Telecopy No.: (513) 381-0205
 
 
If to the Administrative Agent:
 
Thermo Funding Company LLC
1735 Nineteenth Street
Denver, Colorado 80202
Attention:         
Telephone No.: (303)          
Telecopy No.: (303)             
 
 
With a copy to:
 
 
 
 
If to any Lender:
 
To the address set forth on the Register

        (c)   Administrative Agent's Office.    The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

        SECTION 14.2    Amendments, Waivers and Consents.    Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

        (a)   waive any condition set forth in Section 6.2 without the written
consent of each Lender directly affected thereby;

        (b)   extend or increase the Revolving Credit Commitment of any Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to
Section 12.2) or the amount of Loans of any Lender without the written consent
of such Lender;

        (c)   postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the

75

--------------------------------------------------------------------------------






Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

        (d)   reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iv) of the second proviso to this Section)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary (i) to waive
any obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(c) during the continuance of an Event of Default, or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

        (e)   change Section 5.4 or Section 12.4 in a manner that would alter
the pro ratasharing of payments required thereby without the written consent of
each Lender directly affected thereby;

        (f)    change Section 4.4(b)(v) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly affected thereby;

        (g)   change any provision of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

        (h)   release all of the Guarantors or release Guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Guaranty Agreement (other than as authorized in Section 13.9), without
the written consent of each Lender;

        (i)    release all or a material portion of the Collateral or release
any Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

        (j)    waive any of the conditions, or waive any Default or Event of
Default, for purposes of waiving, or having the effect of waiving, any of the
conditions set forth in Section 6.4 that are conditions to funding Revolving
Credit Loans without the prior written consent of any combination of Revolving
Credit Lenders having more than fifty percent (50%) of the aggregate amount of
the Revolving Credit Commitment;

        (k)   release from the Guaranty Agreement any of the License
Subsidiaries that are Subsidiary Guarantors (other than as authorized in
Section 13.9), without the written consent of each Lender;

        (l)    release any Lien on the Capital Stock of any License Subsidiary
without the written consent of each Lender;

        (m)  sell, transfer or otherwise dispose of any Material Communications
License without the written consent of each Lender; or

        (n)   amend, waive or otherwise modify Section 10.3 without the written
consent of the Super Majority Lenders.

provided further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.

        Notwithstanding anything to the contrary herein, (i) each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section) or any of the other
Loan Documents or to enter into additional Loan Documents as the Administrative
Agent

76

--------------------------------------------------------------------------------




reasonably deems appropriate in order to effectuate the terms of Section 4.5
(including, without limitation, as applicable, (1) to permit the Additional Term
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents, and (2) to include the Increasing Term Lender's Commitments or
outstanding Additional Term Loans in any determination of Required Lenders) and
(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Revolving Credit
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

        SECTION 14.3    Expenses; Indemnity.    

        (a)   Costs and Expenses.    The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

        (b)   Indemnification by the Borrower.    The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by the U.S. Department
of the Treasury's Office of Foreign Assets Control), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant's fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are

77

--------------------------------------------------------------------------------




determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

        (c)   Reimbursement by Lenders.    To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender's ratable portion of the
aggregate amount of Commitment Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this clause (c) are several, not
joint nor joint and several.

        (d)    Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

        (e)    Payments.    All amounts due under this Section shall be payable
promptly after demand therefor.

        SECTION 14.4    Right of Set-off.    If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

        SECTION 14.5    Governing Law.    

        (a)    Governing Law.    This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York).

78

--------------------------------------------------------------------------------



        (b)    Submission to Jurisdiction.    The Borrower and each other Credit
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

        (c)    Waiver of Venue.    The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

        (d)    Service of Process.    Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 14.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

        SECTION 14.6    Waiver of Jury Trial    EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 14.7    Reversal of Payments.    To the extent the Borrower
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

        SECTION 14.8    Injunctive Relief; Punitive Damages.    

        (a)   The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders'

79

--------------------------------------------------------------------------------




option, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

        (b)   The Administrative Agent, the Lenders and the Borrower (on behalf
of itself and the Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

        SECTION 14.9    Accounting Matters.    If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

        SECTION 14.10    Successors and Assigns; Participations.    

        (a)    Successors and Assigns Generally.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

        (b)    Assignments by Lenders.    Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that

        (i)    except in the case of an assignment of the entire remaining
amount of the assigning Lender's Revolving Credit Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Revolving Credit Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if "Trade Date" is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Loan Facility, unless (A) such
assignment is made to an existing Lender, to an Affiliate thereof, or (with
respect to any Term Loan) to an Approved Fund, in which case no minimum amount
shall apply, or (B) each of the Administrative Agent and, so long as no

80

--------------------------------------------------------------------------------



Default or Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

        (ii)   each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loan or the Revolving Credit Commitment
assigned;

        (iii)  any assignment of a Revolving Credit Commitment must be approved
by the Administrative Agent unless the Person that is the proposed assignee is
itself a Lender with a Revolving Credit Commitment (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and

        (iv)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

        (c)    Register.    The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Denver, Colorado, a copy of each Assignment and Assumption, each Revolving
Lender Addition and Acknowledgement Agreement and each Term Loan Lender Addition
and Acknowledgement Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Revolving Credit Commitment
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the "Register"). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)    Participations.    Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender's obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

81

--------------------------------------------------------------------------------



        Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 5.6 as though it were a Lender.

        (e)    Limitations upon Participant Rights.    A Participant shall not
be entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.11(e) as though it were a
Lender.

        (f)    Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

        SECTION 14.11    Confidentiality.    Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency, or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies under this Agreement or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any purchasing Lender, proposed purchasing Lender, Participant or proposed
Participant, (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(iii) to an investor or prospective investor in an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding the Borrower and its
Subsidiaries, the Loans and Loan Documents in connection with ratings issued
with respect to an Approved Fund, (g) with the consent of the Borrower, (h) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent's or any
Lender's regulatory compliance policy if the

82

--------------------------------------------------------------------------------




Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, "Information"
means all information received from the Borrower or any of its Subsidiaries
relating to any Credit Party or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by any Credit Party; provided
that, in the case of information received from a Credit Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

        SECTION 14.12    Performance of Duties.    Each of the Credit Party's
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

        SECTION 14.13    All Powers Coupled with Interest.    All powers of
attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitment remains in effect or the Credit Facility has not been terminated.

        SECTION 14.14    Survival of Indemnities.    Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the Lenders are entitled under the provisions of this Article XIV and any
other provision of this Agreement and the other Loan Documents shall continue in
full force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

        SECTION 14.15    Titles and Captions.    Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

        SECTION 14.16    Severability of Provisions.    Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

        SECTION 14.17    Counterparts.    This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.

        SECTION 14.18    Integration.    This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

83

--------------------------------------------------------------------------------



        SECTION 14.19    Term of Agreement.    This Agreement shall remain in
effect from the Closing Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

        SECTION 14.20    Advice of Counsel, No Strict Construction.    Each of
the parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

        SECTION 14.21    USA Patriot Act.    The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it may be required to obtain, verify and record information that
identifies the Borrower and Guarantors, which information includes the name and
address of each Borrower and Guarantor and other information that will allow
such Lender to identify such Borrower or Guarantor in accordance with the Act.

        SECTION 14.22    Inconsistencies with Other Documents; Independent
Effect of Covenants.    

        (a)   In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

        (b)   This Agreement constitutes an amendment and restatement of the
Existing Facility effective from and after the Closing Date. The execution and
delivery of this Agreement shall not constitute a novation of any Debt or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Facility based on facts or events occurring or existing prior to the execution
and delivery of this Agreement. On the Closing Date, the credit facilities
described in the Existing Facility shall be amended, supplemented, modified and
restated in their entirety by the facilities described herein, and all loans and
other obligations of the Borrower outstanding as of such date under the Existing
Facility shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the commitments of the
Lenders hereunder.

        (c)   The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles IX, X, or XI.

[Signature pages to follow]

84

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

    GLOBALSTAR, INC., as Borrower
 
 
By:
/s/  FUAD AHMAD      

--------------------------------------------------------------------------------

      Name: Fuad Ahmad

--------------------------------------------------------------------------------

      Title: VP and CFO

--------------------------------------------------------------------------------


85

--------------------------------------------------------------------------------



    AGENT AND LENDERS:
 
 
THERMO FUNDING COMPANY LLC, as Administrative Agent and Lender
 
 
By:
/s/  JAMES MONROE III      

--------------------------------------------------------------------------------

      Name: James Monroe III

--------------------------------------------------------------------------------

      Title: Manager

--------------------------------------------------------------------------------

86

--------------------------------------------------------------------------------



    [ADDITIONAL LENDERS], as Lender
 
 
By:
 
       

--------------------------------------------------------------------------------

      Name:          

--------------------------------------------------------------------------------

      Title:          

--------------------------------------------------------------------------------

87

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



Table of Contents
